EXECUTIVE VERSION



________________________________________________________


CREDIT AGREEMENT


dated as of December 29, 2015,


among


LEGG MASON, INC.,
as Borrower,


THE LENDERS PARTY HERETO


and


CITIBANK, N.A.,
as Administrative Agent


________________________________________________________


CITIGROUP GLOBAL MARKETS INC.
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers
___________________________


CITIGROUP GLOBAL MARKETS INC.,
as Sole Bookrunner
___________________________

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agent
________________________________________________________








--------------------------------------------------------------------------------




Table of Contents


Page
 
 ARTICLE I
 
 Definitions

SECTION 1.01. Certain Defined
Terms.............................................................................1
SECTION 1.02. Terms
Generally.....................................................................................22
SECTION 1.03. Accounting Terms;
GAAP......................................................................22
SECTION 1.04. Classification of Loans and
Borrowings................................................23
SECTION 1.05. Exchange
Rates......................................................................................23


ARTICLE II
 
Amounts and Terms of the Advances

SECTION 2.01. The Loans; Application of
Proceeds......................................................23
SECTION 2.02. Making the Loans; Evidence of
Debt....................................................24
SECTION 2.03.
Fees........................................................................................................25
SECTION 2.04. Reductions of the
Commitments............................................................26
SECTION 2.05.
Repayment.............................................................................................26
SECTION 2.06.
Interest....................................................................................................26
SECTION 2.07. Interest Rate Determinations; Changes in Rating
Systems....................27
SECTION 2.08. Voluntary Conversion and Continuation of
Loans.................................28
SECTION 2.09. Prepayments of
Loans............................................................................29
SECTION 2.10. Payments; Computations;
Etc................................................................30
SECTION 2.11. Sharing of Payments;
Etc.......................................................................31
SECTION 2.12. Increased
Costs......................................................................................32
SECTION 2.13.
Taxes......................................................................................................34
SECTION 2.14. Mitigation Obligations; Replacement of
Lenders..................................38
SECTION 2.15. Break Funding
Payments.......................................................................39
SECTION 2.16. Letters of
Credit.....................................................................................40
SECTION 2.17. Defaulting
Lenders.................................................................................45
SECTION 2.18. Incremental
Commitments.....................................................................47
SECTION 2.19. Redenomination of Certain Designated Foreign
Currencies.................50
SECTION 2.20.
Illegality.................................................................................................50


ARTICLE III
 
Conditions of Lending

SECTION 3.01. Conditions Precedent to
Effectiveness...................................................51
SECTION 3.02. Conditions Precedent to Each Borrowing and Letter of Credit
Issuance.................................................................................................52






--------------------------------------------------------------------------------






ARTICLE IV
 
Representations and Warranties

SECTION 4.01. Representations and
Warranties.............................................................53


ARTICLE V
 
Covenants

SECTION 5.01. Affirmative
Covenants...........................................................................55
SECTION 5.02. Negative
Covenants...............................................................................58
SECTION 5.03. Financial
Covenants...............................................................................61


ARTICLE VI
 
Events of Default

SECTION 6.01. Events of
Default...................................................................................62


ARTICLE VII
 
The Administrative Agent

SECTION 7.01. Appointment and
Authority....................................................................64
SECTION 7.02. Rights as a
Lender..................................................................................64
SECTION 7.03. Exculpatory
Provisions..........................................................................65
SECTION 7.04. Reliance by Administrative
Agent.........................................................66
SECTION 7.05. Delegation of
Duties..............................................................................66
SECTION 7.06. Resignation of Administrative
Agent.....................................................66
SECTION 7.07. Non-Reliance on Administrative Agent and Other
Lenders..................67
SECTION 7.08. No Other Duties;
Etc..............................................................................67


ARTICLE VIII
 
Miscellaneous

SECTION 8.01. Amendments;
Etc...................................................................................67
SECTION 8.02. Notices;
Etc............................................................................................68
SECTION 8.03. No Waiver; Remedies;
Setoff.................................................................70
SECTION 8.04. Expenses; Indemnity; Damage
Waiver..................................................71
SECTION 8.05. Binding Effect; Successors and
Assigns................................................73
SECTION 8.06. Assignments and
Participations.............................................................73




--------------------------------------------------------------------------------




SECTION 8.07. Governing Law; Jurisdiction;
Etc..........................................................76
SECTION 8.08.
Severability.............................................................................................77
SECTION 8.09. Counterparts; Integration; Effectiveness;
Execution.............................77
SECTION 8.10.
Survival..................................................................................................78
SECTION 8.11. Waiver of Jury
Trial................................................................................78
SECTION 8.12.
Confidentiality........................................................................................79
SECTION 8.13. Material Non-Public
Information...........................................................79
SECTION 8.14. Conversion of
Currencies.......................................................................80
SECTION 8.15. No Fiduciary
Relationship.....................................................................80
SECTION 8.16.
Headings.................................................................................................81
SECTION 8.17. USA PATRIOT
Act................................................................................81
SECTION 8.18. Waiver of Break Funding
Payments......................................................81






--------------------------------------------------------------------------------




SCHEDULES


Schedule I
Lenders and Commitments

Schedule II
Existing Liens

Schedule III
Existing Subsidiary Indebtedness

Schedule IV
Disclosed Matters





EXHIBITS


Exhibit A
Form of Promissory Note

Exhibit B
Form of Notice of Borrowing

Exhibit C
Form of Assignment and Assumption

Exhibit D-1
Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes

Exhibit D-2
Form of U.S. Tax Compliance Certificate For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes

Exhibit D-3
Form of U.S. Tax Compliance Certificate For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes

Exhibit D-4
Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes

Exhibit E
Form of Notice of Letter of Credit Issuance











--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of December 29, 2015 (this “Agreement”), among LEGG
MASON, INC., a Maryland corporation (the “Borrower”), each of the Lenders (as
defined below) party hereto, and CITIBANK, N.A., as administrative agent for
such Lenders (in such capacity, the “Administrative Agent”).
The Borrower has requested that the Lenders extend credit in the form of
revolving credit loans in an aggregate principal amount at any time outstanding
up to but not exceeding the limit hereinafter specified. The Borrower has
requested that the Issuing Lenders issue letters of credit to it in an aggregate
face amount at any one time outstanding up to but not exceeding the limit
hereinafter specified. The Lenders are willing to make such loans and the
Issuing Lenders are willing to issue letters of credit for the account of the
Borrower, in each case on and subject to the terms and conditions set forth
herein.
Accordingly, the parties hereto hereby agree as follows:
ARTICLE I Definitions
SECTION 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Loan
denominated in US Dollars for any Interest Period (or, solely for purposes of
clause (c) of the defined term “Base Rate”, for purposes of determining the Base
Rate as of any date), an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the Eurocurrency Rate for such Interest
Period (or such date, as applicable) multiplied by (b) the Statutory Reserve
Rate.
“Administrative Agent” has the meaning specified in the preamble.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning specified in the preamble.
“Agreement Currency” has the meaning specified in Section 8.14(b).
“Alternative Currency” means Euro and Sterling.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation of
any



[[NYCORP:3564039v24:3152D: 12/22/2015--12:43 PM]]

--------------------------------------------------------------------------------




jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Commitment Fee Rate” means, while any particular Rating Level
applies, the rate per annum set forth below opposite the reference to such
Rating Level:


Rating Level


Applicable Commitment Fee Rate
Rating Level 1
0.125%
Rating Level 2
0.15%
Rating Level 3
0.175%
Rating Level 4
0.225%
Rating Level 5
0.35%



provided that if at any time the Debt Ratings of Moody’s and S&P, taken
individually, fall within different Rating Levels, the “Applicable Commitment
Fee Rate” will be determined based on the Rating Level one above the lower
Rating Level into which such an individual rating falls (Rating Level 1 being
the highest and Rating Level 5 being the lowest). Each change in the Applicable
Commitment Fee Rate resulting from a Rating Level Change shall be effective on
the date on which such Rating Level Change is first announced by Moody’s or S&P,
as the case may be.
“Applicable Creditor” has the meaning specified in Section 8.14(b).
“Applicable Funding Account” means an account of the Borrower that is specified
in a written notice from a Financial Officer of the Borrower delivered to and
approved by the Administrative Agent for the funding of the proceeds of Loans
hereunder.
“Applicable Lending Office” means, with respect to any Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Loan.

2





--------------------------------------------------------------------------------




“Applicable Margin” means for any Loan of any Type and while any particular
Rating Level applies, the rate per annum set forth below opposite the reference
to the relevant Rating Level for Loans of such Type:
 
Applicable Margin
Rating Level
Base Rate Loan
Eurocurrency Loan
Rating Level 1
0.00%
1.00%
Rating Level 2
0.125%
1.125%
Rating Level 3
0.25%
1.25%
Rating Level 4
0.50%
1.50%
Rating Level 5
1.00%
2.00%



provided that if at any time the Debt Ratings of Moody’s and S&P, taken
individually, fall within different Rating Levels, the “Applicable Margin” will
be determined based on the Rating Level one above the lower Rating Level into
which such an individual rating falls (Rating Level 1 being the highest and
Rating Level 5 being the lowest). Each change in the Applicable Margin resulting
from a Rating Level Change shall be effective on the date on which such Rating
Level Change is first announced by Moody’s or S&P, as the case may be.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Assignment Date” has the meaning specified in Section 8.06(b).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

3





--------------------------------------------------------------------------------




“Base Rate” means a fluctuating interest rate per annum which shall on any day
be equal to the highest of:
(a) the rate of interest announced publicly by Citibank in New York, New York
from time to time as Citibank’s base rate;
(b) 1/2 of 1% per annum above the Federal Funds Rate; and
(c) the Adjusted Eurocurrency Rate for a Loan denominated in US Dollars with an
Interest Period of one month commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1% per annum.
“Base Rate Loan” means a Loan which bears interest at rates based upon the Base
Rate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning specified in the preamble.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and currency made by each of the Lenders to the Borrower pursuant to
Section 2.01.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$10,000,000, and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent
equal to or in excess of US$10,000,000.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000, and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market, and (b) when used in connection with a Loan denominated in Euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person

4





--------------------------------------------------------------------------------




under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
“Cash Collateral Account” has the meaning specified in Section 2.16(l).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended from time to time,
and the rules of the SEC thereunder as in effect on the date hereof) of Equity
Interests representing more than 51% of the issued and outstanding Voting Shares
of the Borrower or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated nor approved by the board of directors of the Borrower or a
committee thereof nor (ii) appointed by directors so nominated or approved.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.
“Citibank” means Citibank, N.A., a national banking association.
“CIV” has the meaning set forth in the definition of “Non-Recourse CIV
Indebtedness.”
“Closing Date” means the date on which the Administrative Agent confirms to the
Borrower that the conditions precedent set forth in Section 3.01 have been
satisfied (or waived in accordance with Section 8.01).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans to the Borrower and to acquire participations in Letters of Credit
hereunder in an initial aggregate amount at any one time outstanding up to the
amount set forth opposite such Lender’s name on Schedule I or, if such Lender
has entered into an Assignment and Assumption, set forth for such Lender in the
Register, as such amount may

5





--------------------------------------------------------------------------------




be reduced pursuant to Section 2.04(b) or increased pursuant to Section 2.18.
The initial aggregate amount of the Lenders’ Commitments as of the Closing Date
is US$1,000,000,000.
“Commitment Percentage” means, with respect to any Lender, the percentage of the
aggregate Commitments represented by such Lender’s Commitment at such time;
provided that in the case of (and subject to the limitations contained in)
Section 2.17 when a Defaulting Lender shall exist, “Commitment Percentage” shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Commitment Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any Assignment
and Assumption.
“Commitment Termination Date” means the earlier to occur of (a) the Maturity
Date and (b) the date on which the Commitments are terminated or permanently
reduced to zero pursuant to Section 2.04(b) or Article VI.
“Communications” has the meaning specified in Section 8.02(b).
“Consolidated” refers to the consolidation of accounts of any Person and its
Subsidiaries without duplication in accordance with GAAP.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a Consolidated basis, Consolidated net income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated net income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount with respect to Indebtedness (including the Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill), (e) any extraordinary expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated net income for such period, losses on sales of assets outside of
the ordinary course of business) and (f) any other non-cash charges, and minus,
to the extent included in the statement of such Consolidated net income for such
period, the sum of (i) any extraordinary income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated net income for such period, gains on the sales of assets outside of
the ordinary course of business) and (ii) any other non-cash income, all as
determined without duplication on a Consolidated basis in accordance with GAAP,
in each case exclusive of the cumulative effect of foreign currency gains or
losses. For the purposes of calculating Consolidated EBITDA for any period in
connection with any determination of the Leverage Ratio, if during such period
the Borrower or any Subsidiary shall have made an acquisition or incurred or
assumed any Indebtedness (without duplication of any Indebtedness incurred to
refinance such assumed Indebtedness), Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto as if such acquisition
occurred and such Indebtedness had been incurred or assumed or refinanced on the
first day of such period.

6





--------------------------------------------------------------------------------




“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurocurrency Loans from one Interest Period to the next Interest Period pursuant
to Section 2.08(b).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.07 or
Section 2.08(a).
“Credit Party” means the Administrative Agent and each other Lender.
“Debt Rating” means the long-term, senior unsecured non‑credit‑enhanced debt
ratings of the Borrower by Moody’s and/or S&P.
“Default” means an Event of Default or an event that, with notice or lapse of
time or both, would become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund all or any portion
of its Loans, (ii) to fund all or any portion of its participations in any
Reimbursement Obligation or (iii) to pay to any Credit Party any other amount
required to be paid by it hereunder, unless, solely in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) has notified the Borrower or the Administrative Agent, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that one or more conditions precedent
(specifically identified in such writing or public statement, including, if
applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent, made in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in any Reimbursement Obligation; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the receipt by the Administrative Agent and the Borrower of such
certification in form and substance satisfactory to the Administrative Agent, or
(d) has, or has a direct or indirect Parent that has, (i) become the subject of
a Bankruptcy Event or (ii) had publicly appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a

7





--------------------------------------------------------------------------------




capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect Parent thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower and each Lender.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than (i) a natural person or (ii)
a Defaulting Lender or a Parent thereof) approved by the Administrative Agent
and, unless an Event of Default has occurred and is continuing, by the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other

8





--------------------------------------------------------------------------------




equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such plan in each instance, whether or
not waived (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the EMU Legislation.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted Eurocurrency Rate or Eurocurrency
Rate (but no Base Rate Loan or Base Rate Borrowing will in any event be deemed
to be a Eurocurrency Loan or Eurocurrency Borrowing hereunder).
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

9





--------------------------------------------------------------------------------




“Eurocurrency Rate” means, with respect to any Eurocurrency Loan in any currency
for any Interest Period, the rate equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in such currency (for
delivery on the first day of such Interest Period) for a period equal in length
to such Interest Period with a term equivalent to such Interest Period as
displayed on the Reuters screen page that displays such rate (currently page
LIBOR01) or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion (in each case, the “Screen Rate”), at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period (or in the case of a Borrowing denominated in Sterling, at
approximately 11:00 a.m. on the date of such Borrowing); provided, that if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency, then the
Eurocurrency Rate will be the Interpolated Rate; provided, further, that if the
Eurocurrency Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Events of Default” has the meaning specified in Section 6.01.
“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars, as set forth at approximately 11:00 a.m., London
time, on such day on the Reuters World Currency Page for such currency, or any
successor or substitute screen provided by Reuters. In the event that such rate
does not appear on any Reuters World Currency Page or any successor or
substitute screen provided by Reuters or its successors, the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower.
“Excluded Representations” means the representations and warranties set forth in
the last sentence of Section 4.01(e) and in Section 4.01(f).
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income, overall gross income or overall gross receipts (however denominated),
and franchise Taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its Applicable Lending Office is located, (b) any
branch profits Taxes imposed by the United States or any similar Tax imposed by
any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.14(b)), any withholding Tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new lending office) or is

10





--------------------------------------------------------------------------------




attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.13(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.13(a), (d) any U.S. backup withholding Taxes and (e) any U.S. Federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Credit Agreement dated as of June 27,
2012, as amended by the Incremental Revolving Facility Agreement dated as of
January 31, 2014, and as further amended, restated, supplemented or otherwise
modified prior to the Closing Date, among the Borrower, the lenders party
thereto and Citibank, as administrative agent.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal, Tax or regulatory
legislation, rules or official practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code and treasury regulations thereunder.
“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it. Notwithstanding the
foregoing, if the Federal Funds Rate, determined as provided above, would
otherwise be less than zero, then the Federal Funds Rate shall be deemed to be
zero for all purposes of this Agreement.
“Fee Letter” means the Fee Letter dated November 10, 2015, between the Borrower
and Citigroup Global Markets Inc. providing for the payment of certain fees in
connection with this Agreement.
“Financial Officer” means the chief financial officer, principal financial
officer, treasurer or controller of the Borrower.
“Foreign Lender” means a Lender that is organized under the laws of a
jurisdiction other than the United States. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

11





--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or to
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guarantee issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Impacted Interest Period” has the meaning set forth in the definition of
“Eurocurrency Rate”.
“Incremental Commitments” means, with respect to any Lender, the commitment, if
any, of such Lender, established in accordance with Section 2.18 pursuant to an
Incremental Facility Agreement, to make Loans and to acquire participations in
Letters

12





--------------------------------------------------------------------------------




of Credit hereunder, expressed as an amount representing the amount of such
Lender’s Commitment under such Incremental Facility Agreement.
“Incremental Facility Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Incremental Lenders, establishing
Incremental Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.18.
“Incremental Lender” means a Lender with an Incremental Commitment.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (the amount of such Indebtedness at any time to be deemed to be an
amount equal to the fair market value of the property subject to such Lien if
such Indebtedness has not been assumed), (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guarantee, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) the net liability of such Person in respect of Hedging Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 8.04(b).
“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Interest Expense for such period.
“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a Consolidated basis, the sum of all cash interest payable in respect of
Indebtedness (other than Non-Recourse Indebtedness) of the kinds referred to in
clauses (a), (b), (c) (in the case of clause (c), solely to the extent reflected
in interest expense

13





--------------------------------------------------------------------------------




determined in accordance with GAAP) and (h) of the definition of Indebtedness
herein (and of the kind referred to in clause (g) of such definition to the
extent it relates to Indebtedness of the kinds referred to in clauses (a), (b),
(c) and (h) of the definition thereof).
“Interest Period” means, with respect to any Eurocurrency Loan, the period
beginning on the date such Eurocurrency Loan is made, or Continued or Converted
from a Base Rate Loan, and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each Interest Period
shall be one, two, three, six or, with the consent of all of the Lenders, twelve
months, as the Borrower may, upon notice received by the Administrative Agent
not later than 11:00 a.m. (Local Time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:
(a) the Borrower may not select any Interest Period that ends after the Maturity
Date;
(b) each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
“Interpolated Rate” means, with respect to any Eurocurrency Borrowing for any
Impacted Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest maturity for
which a Screen Rate is available that is shorter than such Impacted Interest
Period and (b) the applicable Screen Rate for the shortest maturity for which a
Screen Rate is available that is longer than such Impacted Interest Period, in
each case at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period (or in the case of a Eurocurrency
Borrowing denominated in Sterling, at approximately 11:00 a.m., London time, on
the date of such Borrowing).
“Issuing Lender” means Citibank and each additional Lender that becomes an
Issuing Lender pursuant to Section 2.16(m), in each case in its capacity as an
issuer of Letters of Credit under Section 2.16, together with its successors and
assigns in such capacity.
“Judgment Currency” has the meaning specified in Section 8.14(b).
“Lender” means each bank or other financial institution listed on Schedule I
hereto and each Person that shall become a party hereto pursuant to an
Assignment and

14





--------------------------------------------------------------------------------




Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.
“Letter of Credit” has the meaning specified in the first paragraph of
Section 2.16.
“Letter of Credit Commitment” means (a) in the case of Citibank, US$75,000,000,
and (b) in the case of any other Issuing Lender, the amount set forth in the
agreement among the Borrower, such Issuing Lender and the Administrative Agent
entered into pursuant to Section 2.16(m); provided that the Letter of Credit
Commitment of any Issuing Lender may be reduced from time to time by notice from
the Borrower to the Administrative Agent and such Issuing Lender.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.
“Letter of Credit Exposure” means, for any Lender, at any time, the sum of
(a) such Lender’s Commitment Percentage of the aggregate undrawn face amount of
all outstanding Letters of Credit plus (b) such Lender’s Commitment Percentage
of the aggregate unreimbursed amount of all Reimbursement Obligations of the
Borrower at such time, adjusted to give effect to any reallocation under
Section 2.17 of the Letter of Credit Exposure of Defaulting Lenders in effect at
such time.
“Letter of Credit Limit” means US$75,000,000.
“Leverage Ratio” means, on any date, the ratio of (a) the difference (not less
than zero) equal to (i) the aggregate outstanding principal amount of all
Indebtedness (other than Non-Recourse Indebtedness) of the kinds referred to in
clauses (a), (b) and (h) of the definition of “Indebtedness” herein (and of the
kind referred to in clause (g) of such definition to the extent it relates to
Indebtedness of the kinds referred to in clauses (a), (b) and (h) of the
definition thereof) of the Borrower and its Subsidiaries on such date, minus
(ii) the aggregate amount of Unrestricted Cash at such time, to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Borrower ending
on or most recently ended prior to such date. Without limiting the generality of
Section 5.01(b)(iii)(y), each calculation of the Leverage Ratio by the Borrower
that is delivered to the Administrative Agent shall be accompanied by a
certificate of a Financial Officer of the Borrower setting forth the aggregate
amount of Taxes estimated in good faith by the Borrower that would be imposed by
any Governmental Authority as a result of repatriation into the United States of
Unrestricted Cash.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

15





--------------------------------------------------------------------------------




“Loan” means each loan by a Lender to the Borrower pursuant to Section 2.01.
“Loan Documents” means, collectively, this Agreement, the Notes, the Fee Letter
and the Letter of Credit Documents.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or a Letter of Credit, New York City time, and (b) with respect to a
Loan or Borrowing denominated in any Alternative Currency, London time.
“Majority Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposure and unused Commitments at such time; provided that, whenever there is
one or more Defaulting Lenders, the Revolving Exposure of, and the unused
Commitment of, each Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.
“Margin Stock” means “margin stock” within the meaning of Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, (b) the ability of the Borrower to perform any of its material
obligations under any Loan Document or (c) the rights of or benefits available
to the Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness issued or incurred under any
agreement or instrument (or series of related agreements or instruments) in an
aggregate outstanding principal amount of US$75,000,000 or more. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
a Person in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Hedging Agreement were terminated at such time.
“Maturity Date” means December 29, 2020.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Recourse CIV Indebtedness” means Indebtedness of any sponsored investment
vehicle which is Consolidated and reported on the Borrower’s financial
statements (each, a “CIV”) to the extent that the holders of such Indebtedness
have no recourse to the general assets (other than the amounts invested by the
Borrower or its Subsidiaries in each such CIV) or credit of the Borrower or its
Subsidiaries.

16





--------------------------------------------------------------------------------




“Non-Recourse Indebtedness” means (i) Indebtedness of a Permitted Purchaser
pursuant to a Permitted True Sale Transaction and (ii) Non-Recourse CIV
Indebtedness.
“Note” has the meaning specified in Section 2.02(g).
“Notice of Borrowing” has the meaning specified in Section 2.02(a)(ii).
“Notice of Letter of Credit Issuance” has the meaning specified in
Section 2.16(a).
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that, with respect to any Recipient, are imposed (i) as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) and (ii) with respect
to an assignment (other than an assignment that is requested in writing by the
Borrower).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 8.06(d).
“Participant Register” has the meaning assigned to such term in Section 8.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.01(d);
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.01(d);
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

17





--------------------------------------------------------------------------------




(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds, financial
assurances and completion obligations and other obligations of a like nature, in
each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 6.01(k); and
(f)    easements, zoning restrictions, rights-of-way, special assessments,
survey exceptions and similar charges, restrictions or encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary thereof;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Purchaser” means a Subsidiary or a financial institution or trust
that purchases 12b-1 or Other Fees in connection with a Permitted True Sale
Transaction.
“Permitted Recourse Financing Transaction” means a pledge by the Borrower or a
Subsidiary of 12b-1 or Other Fees to a third party in order to secure
Indebtedness extended by such third party to the Borrower or such Subsidiary.
“Permitted Transactions” means a Permitted True Sale Transaction or a Permitted
Recourse Financing Transaction.
“Permitted True Sale Transaction” means a sale by the Borrower or a Subsidiary
of 12b-1 or Other Fees to a Permitted Purchaser in a true sale transaction
without recourse based upon the collectability of the 12b-1 or Other Fees sold
and the sale or pledge of such 12b-1 or Other Fees (or an interest therein) by
such Permitted Purchaser, in each case without any Guarantee by, or other
recourse to or credit support by, the Borrower or any Subsidiary or recourse to
any assets of the Borrower or any Subsidiary other than customary recourse in
similar transactions.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Process Agent” has the meaning specified in Section 8.07(d).

18





--------------------------------------------------------------------------------




“Rating Level” means Rating Level 1, Rating Level 2, Rating Level 3, Rating
Level 4, or Rating Level 5.
“Rating Level 1” means that the Debt Rating is A2 or better by Moody’s or A or
better by S&P.
“Rating Level 2” means that Rating Level 1 does not apply and the Debt Rating is
A3 by Moody’s or A- by S&P.
“Rating Level 3” means that Rating Level 1 and Rating Level 2 do not apply and
the Debt Rating is Baa1 by Moody’s or BBB+ by S&P.
“Rating Level 4” means that Rating Level 1, Rating Level 2 and Rating Level 3 do
not apply and the Debt Rating is Baa2 by Moody’s or BBB by S&P.
“Rating Level 5” means that Rating Level 1, Rating Level 2, Rating Level 3 and
Rating Level 4 do not apply and the Debt Rating is lower than Baa2 by Moody’s
and lower than BBB by S&P or that neither Moody’s nor S&P has in effect a Debt
Rating.
“Rating Level Change” means a change in the Debt Rating by either or both of
Moody’s or S&P (other than as a result of a change in the rating system of such
rating agency) that results in the change from one Rating Level to another,
which Rating Level Change shall be effective on the date on which the relevant
change in the Debt Rating is first announced by Moody’s or S&P, as the case may
be.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
“Register” has the meaning specified in Section 8.06(c).
“Regulation D” means Regulation D of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse an
Issuing Lender for any amount paid by such Issuing Lender in respect of a
drawing under a Letter of Credit.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Responsible Officer” of the Borrower means the Chief Financial Officer, the
Treasurer, any Executive Vice President, any Senior Vice President, any Vice
President, any Director and any General Counsel to the Borrower.
“Revolving Exposure” means, at any time, the sum of (a) the US Dollar Equivalent
of the aggregate principal amount of Loans outstanding at such time and (b) the

19





--------------------------------------------------------------------------------




Letter of Credit Exposure of all Lenders at such time. The Revolving Exposure of
any Lender at any time means the sum of (a) the US Dollar Equivalent of the
aggregate principal amount of such Lender’s Loans outstanding at such time and
(b) such Lender’s Letter of Credit Exposure at such time.
“S&P” means Standard and Poor’s Ratings Services, presently a division of
McGraw-Hill Financial, Inc., and any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person publicly identified and
listed in any Sanctions-related list of designated Persons maintained by the
Office of Foreign Assets Control of the U.S. Department of the Treasury, the
U.S. Department of State, or by the United Nations Security Council, the
European Union or any European Union member state, (b) any Person that is the
subject or target of any Sanctions or is organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b), to the extent of the prohibitions
of any such Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” has the meaning set forth in the definition of “Eurocurrency
Rate”.
“SEC” means the United States Securities and Exchange Commission.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board.
“Significant Subsidiary” means, at any time, a Subsidiary that as of such time
meets the definition of a “significant subsidiary” contained in Regulation S-X
of the SEC as in effect on the date hereof.
“Statutory Reserve Rate” means a percentage expressed as a decimal equal to the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) established by the Board to which the
Administrative Agent or any Lender is subject, for eurocurrency funding
(currently referred to as

20





--------------------------------------------------------------------------------




“Eurocurrency Liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.
“Sterling” means the lawful money of the United Kingdom.
“Subsidiary” means any corporation, partnership, limited liability company or
other entity of which at least a majority of the Voting Shares are at the time
directly or indirectly owned or controlled by the Borrower or one or more
Subsidiaries of the Borrower, or by the Borrower and one or more Subsidiaries of
the Borrower.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, or other similar
charges in the nature of a tax imposed by any Governmental Authority, including
any interest, additions to Tax or penalties applicable thereto.
“12b-1 or Other Fees” means charges and fees, permitted by Rule 12b-1 of the
Investment Company Act of 1940, payable by an investor in a fund offered by the
Borrower or any Subsidiary, and other similar charges and fees.
“Type” refers to whether a Loan is a Base Rate Loan or a Eurocurrency Loan.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning provided in
Section 2.13(f)(ii)(3).
“United States” means the United States of America.
“Unrestricted Cash” means, at any time, the difference (not less than zero)
equal to (a) the aggregate amount of cash and cash equivalents held at such time
by the Borrower and its Consolidated Subsidiaries to the extent that (i) such
cash and cash equivalents are immediately (subject to any customary and
necessary corporate or other action that could not reasonably be expected to
result in any material delay) available to repay obligations of the Borrower,
(ii) such cash and cash equivalents are not subject to any Liens and (iii) in
the case of cash and cash equivalents held by any such Subsidiary, such
Subsidiary is not at such time prohibited by any applicable law or regulation or
its charter, by-laws or other organizational documents or any order of any
Governmental Authority or any binding contract from distributing or otherwise
transferring such cash and cash equivalents to the Borrower minus (b) the sum of
(i) an amount equal to the greater of (x) US300,000,000 and (y) the aggregate
amount of cash and cash equivalents satisfying the conditions set forth in
clause (a) above held at such time by operating Subsidiaries of the Borrower
plus (ii) in the case of cash and cash equivalents held at such time outside the

21





--------------------------------------------------------------------------------




United States by non-operating Subsidiaries of the Borrower, the aggregate
amount of Taxes estimated in good faith by the Borrower that would be imposed by
any Governmental Authority as a result of repatriation of such cash and cash
equivalents into the United States.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect for such amount under
the provisions of such Section.
“US Dollars” and “US$” means the lawful currency of the United States.
“Voting Shares” means, with respect to any Person, Equity Interests having by
terms thereof voting power to elect a majority of the board of directors, or
other individuals performing similar functions, of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.03.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that,
notwithstanding the foregoing, for purposes of this Agreement GAAP shall be
determined without giving effect to any change thereto occurring after the date
hereof, whether as a result of the adoption of any proposals set forth in the
Proposed Accounting Standards Update, Leases (Topic 840)

22





--------------------------------------------------------------------------------




issued by the Financial Accounting Standards Board on August 17, 2010 or
Proposed Accounting Standards Update, Leases (Topic 842) issued by the Financial
Accounting Standards Board on May 16, 2013, or otherwise, if such change would
require treating any lease as a capital lease where such lease was not required
to be so treated under GAAP as in effect on June 27, 2012; provided further
that, if the Borrower notifies the Administrative Agent that it requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. To enable the ready
and consistent determination of compliance with the covenants set forth in
Section 5.03, the Borrower will cause the last day of its fiscal year to be
March 31 or, with prior written notice to the Administrative Agent, December 31.
SECTION 1.04.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or “Eurocurrency Borrowing”).
SECTION 1.05.    Exchange Rates. The Administrative Agent shall determine the US
Dollar Equivalent of any Borrowing denominated in an Alternative Currency as of
the date of the commencement of the initial Interest Period therefor and as of
the last Business Day of each calendar month, in each case using the Exchange
Rate for such currency in relation to US Dollars in effect on the date that is
three Business Days prior to the date on which the initial Interest Period shall
commence or the last Business Day of a calendar month, as the case may be, and
each such amount shall, except as provided in the last sentence of this Section,
be the US Dollar Equivalent of such Borrowing until the next required
calculation thereof pursuant to this sentence. The Administrative Agent
shall notify the Borrower and the Lenders of each calculation of the US Dollar
Equivalent of each Borrowing denominated in an Alternative Currency. For
purposes of Section 5.03, amounts in currencies other than US Dollars shall be
translated into US Dollars at the currency exchange rates used in preparing the
Borrower’s annual and quarterly financial statements.
ARTICLE II    

Amounts and Terms of the Advances
SECTION 2.01.    The Loans; Application of Proceeds. (a) The Loans. Each Lender
severally agrees, subject to the terms and conditions set forth herein, to make
Loans to the Borrower from time to time on any Business Day on or after the
Closing Date until the Commitment Termination Date denominated in US Dollars or
an Alternative Currency in an aggregate amount that will not result in (i) such
Lender’s Revolving Exposure

23





--------------------------------------------------------------------------------




exceeding such Lender’s Commitment or (ii) the total Revolving Exposure
exceeding the aggregate Commitments. Within the foregoing limits, the Borrower
may from time to time borrow Loans under this Section 2.01, prepay Loans in
whole or in part pursuant to Section 2.09 and reborrow Loans under this
Section 2.01, all on the terms and conditions set forth in this Agreement.
(b)    Use of Proceeds. The Borrower shall use the proceeds of (i) the Loans (x)
on the Closing Date, to repay any remaining portion of the loans and other
obligations outstanding or accrued under the Existing Credit Agreement and (y)
on and after the Closing Date, for working capital and general corporate
purposes of the Borrower and its Subsidiaries and (ii) the Letters of Credit, on
and after the Closing Date, solely for working capital and general corporate
purposes of the Borrower and its Subsidiaries.
SECTION 2.02.    Making the Loans; Evidence of Debt. (a) (i) Each Borrowing by
the Borrower shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum, and shall be made on notice,
given not later than 11:00 a.m. (Local Time) on the third Business Day prior to
the date of such Borrowing (in the case of a Borrowing consisting of
Eurocurrency Loans) or given not later than 11:00 a.m. (Local Time) on the
Business Day of such Borrowing (in the case of a Borrowing consisting of Base
Rate Loans), by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing. Subject to Section 2.07, each Borrowing
denominated in US Dollars shall be comprised entirely of Base Rate Loans or
Eurocurrency Loans, as the Borrower may request in accordance herewith, and each
Borrowing denominated in an Alternative Currency shall be comprised entirely of
Eurocurrency Loans; provided that all Borrowings made on the Closing Date must
be made as Base Rate Borrowings unless the Borrower shall have given the notice
required for a Eurocurrency Borrowing hereunder and provided an indemnity
letter, in form and substance reasonably satisfactory to the Administrative
Agent, extending the benefits of Section 2.15 to Lenders in respect of such
Borrowings.
(ii)    Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
irrevocable and binding on the Borrower and shall be in writing in substantially
the form of Exhibit B, specifying therein the following information: (1) the
date of such Borrowing, (2) whether such Borrowing is to be a Eurocurrency
Borrowing or a Base Rate Borrowing, (3) the currency and aggregate amount of
such Borrowing and (4) in the case of a Borrowing consisting of Eurocurrency
Loans, the initial Interest Period for each such Loan.
(iii)    Each Lender shall, before 2:00 p.m. (Local Time) on the date of such
Borrowing, make available from the account of its Applicable Lending Office to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, in same day funds in the applicable currency,
such Lender’s ratable portion of such Borrowing.

24





--------------------------------------------------------------------------------




(iv)    After the Administrative Agent’s receipt of such funds, and subject to
the satisfaction of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Applicable Funding
Account.
(b)    Each Borrowing and each Conversion or Continuation thereof shall consist
of Loans of the same Type and currency (and, if such Loans are Eurocurrency
Loans, having the same Interest Period) made, Continued or Converted on the same
day by the Lenders ratably according to their respective Commitments. Anything
in subsection (a) above to the contrary notwithstanding, (i) if no election as
to the Type of Loans denominated in US Dollars is specified, then the requested
Borrowing shall be comprised of Base Rate Loans, and (ii) if no Interest Period
is specified with respect to any Eurocurrency Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.
(c)    The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder. The Commitments
of the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.
(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender and such Lender’s Letter of Credit
Exposure, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
(e)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the aggregate Letter of Credit
Exposures of all Lenders hereunder, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(f)    The entries made in the accounts maintained pursuant to subsection (d) or
(e) of this Section absent manifest error shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans made to the Borrower in accordance with the terms of this
Agreement.
(g)    Any Lender may, through the Administrative Agent, request that the Loans
to be made by it to the Borrower be evidenced by a promissory note of the
Borrower. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory

25





--------------------------------------------------------------------------------




note payable to such Lender (or its registered assigns), substantially in the
form of Exhibit A (each such promissory note, a “Note”), in the amount of the
Commitment of such Lender.
SECTION 2.03.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent, for the Administrative Agent’s own account, an administrative agency fee
at the times and in the amounts set forth in the Fee Letter.
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Commitment
Fee Rate on the daily unused amount of the Commitment of such Lender during the
period from and including the Closing Date to but excluding the Commitment
Termination Date. Accrued commitment fees shall be payable in arrears on the
last Business Day of each March, June, September and December of each year and
on the Commitment Termination Date, commencing on December 31, 2015. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, the
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and Letter of Credit Exposure of such Lender.
(c)    The Borrower agrees to pay the Administrative Agent for the account of
each Lender a letter of credit fee in respect of each outstanding Letter of
Credit at the times and in the amounts required by Section 2.16(g).
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Lender, in the
case of fees payable to it) for distribution, in the case of commitment fees and
letter of credit fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.
SECTION 2.04.    Reductions of the Commitments. (a) Unless previously
terminated, the Commitment of each Lender shall be automatically reduced to zero
on the Commitment Termination Date.
(b)    In addition, the Borrower shall have the right, upon at least three
Business Days’ notice to the Administrative Agent, to terminate in whole or
reduce permanently and ratably in part the unused portions of the Commitments of
the Lenders, provided that (i) each partial reduction shall be in a minimum
aggregate amount of US$5,000,000 or an integral multiple of US$1,000,000 in
excess thereof, (ii) the aggregate Commitments of the Lenders shall not be
reduced to an amount that is less than the total Revolving Exposure of the
Lenders then outstanding and (iii) any such reduction shall be without prejudice
to the terms of Sections 2.16(b) and 2.16(e). Once terminated or reduced, the
Commitments may not be reinstated.
SECTION 2.05.    Repayment. The Borrower hereby unconditionally agrees to repay
the full principal amount of each Loan by each Lender, and each such Loan shall
mature, on the Maturity Date.

26





--------------------------------------------------------------------------------




SECTION 2.06.    Interest. (a) Ordinary Interest. The Borrower agrees to pay
interest on the unpaid principal amount of each Loan, from the date of such Loan
until such principal amount shall be paid in full, at the following rates per
annum:
(i)    Base Rate Loans. While such Loan is a Base Rate Loan, a rate per annum
equal to the Base Rate in effect from time to time plus the Applicable Margin
for Base Rate Loans as in effect from time to time, payable quarterly in arrears
on the last Business Day of each March, June, September and December and on the
date such Base Rate Loan shall be Converted or paid in full.
(ii)    Eurocurrency Loans. While such Loan is a Eurocurrency Loan, a rate per
annum for each Interest Period for such Loan equal to (A) if such Loan is
denominated in US Dollars, the Adjusted Eurocurrency Rate, and (B) if such Loan
is denominated in an Alternative Currency, the Eurocurrency Rate, in each case
plus the Applicable Margin for Eurocurrency Loans as in effect from time to
time, payable on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day prior to the last
day of such Interest Period that occurs at intervals of three months after the
first day of such Interest Period, and on each date on which such Eurocurrency
Loan shall be Continued, Converted or paid in full.
(b)    Default Interest. Notwithstanding the foregoing, if any Event of Default
under Section 6.01(a) or (b) shall have occurred and be continuing, the Borrower
shall pay interest on:
(i)    the unpaid and outstanding principal amount of each Loan owing to each
Lender, payable on demand (and in any event in arrears on the dates referred to
in Section 2.06(a)(i) or (a)(ii) above), at a rate per annum equal at all times
to 2% per annum above the rate per annum required to be paid on such Loan
pursuant to said Section 2.06(a)(i) or (a)(ii), as applicable; and
(ii)    the amount of any Reimbursement Obligation, interest, fee or other
amount outstanding and payable by the Borrower hereunder that is not paid when
due (after giving effect to any applicable grace period), from the date such
amount shall be due (after giving effect to any applicable grace period) until
such amount shall be paid in full, payable on demand (and in any event in
arrears on the date such amount shall be paid in full), at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Loans pursuant to Section 2.06(a)(i) above.

27





--------------------------------------------------------------------------------




SECTION 2.07.    Interest Rate Determinations; Changes in Rating Systems. (a) If
prior to the commencement of any Interest Period for a Eurocurrency Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate or Eurocurrency Rate for
such Interest Period; or
(ii)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted Eurocurrency Rate or Eurocurrency Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any request to
Convert any Borrowing to, or Continue any Borrowing as, a Eurocurrency Borrowing
of the affected type (including Loans denominated in a particular currency, as
applicable) shall be ineffective, and such Borrowing shall be Converted to or
Continued on the last day of the Interest Period applicable thereto as (A) if
such Borrowing is denominated in US Dollars, a Base Rate Borrowing, or (B) if
such Borrowing is denominated in an Alternative Currency, a Borrowing bearing
interest at such rate as the affected Lenders and the Borrower may agree
adequately reflects the costs to such Lenders of making or maintaining their
Loans (or, in the absence of such agreement, shall be repaid as of the last day
of the current Interest Period applicable thereto), (ii) any request by the
Borrower for a Eurocurrency Borrowing denominated in US Dollars, shall be made
as a Base Rate Borrowing (or such Borrowing shall not be made if the Borrower
revokes (and in such circumstances, such request may be revoked notwithstanding
any other provision of this Agreement) the related Notice of Borrowing by
written notice not later than one Business Day prior to the proposed date of
such Borrowing) and (iii) any request by the Borrower for a Eurocurrency
Borrowing denominated in an Alternative Currency shall be ineffective; provided
that if the circumstances giving rise to such notice affect only one type of
Borrowings (for example, Loans having certain Interest Periods or denominated in
a particular currency), then the other types of Borrowing shall be permitted.
(b)    If the Borrower shall fail to select the duration of any Interest Period
following the initial Interest Period for any Eurocurrency Loans in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.01, or to notify the Administrative Agent that it will repay or
Convert such Loans at the end of the then existing Interest Period therefor, by
the time a notice of Continuation would be required pursuant to Section 2.08(b),
the Administrative Agent shall so notify the Borrower and the Lenders reasonably
promptly after such time and such Loans will automatically Continue as

28





--------------------------------------------------------------------------------




Eurocurrency Loans with a one-month Interest Period on the last day of the then
existing Interest Period therefor.
(c)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Loan denominated in US Dollars will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Loan and (ii) the obligation of the Lenders to make or Continue, or to Convert
Loans into, Eurocurrency Loans denominated in US Dollars shall be suspended.
(d)    If the rating system of either Moody’s or S&P shall change, or if either
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Administrative Agent (on behalf of the
Lenders) shall negotiate in good faith to amend the references to specific
ratings in this Agreement to reflect such changed rating system or the
non‑availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall not be effective without the approval
of the Majority Lenders).
SECTION 2.08.    Voluntary Conversion and Continuation of Loans. (a) The
Borrower may on any Business Day, upon notice given to the Administrative Agent
not later than 11:00 a.m. (Local Time) on the third Business Day prior to the
date of the proposed Conversion, and subject to the provisions of Section 2.07,
Convert all or any portion of the outstanding Loans of one Type comprising part
of the same Borrowing into Loans of the other Type; provided that in the case of
any such Conversion of a Eurocurrency Loan into a Base Rate Loan on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 2.15. Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Loans to be Converted, and (iii) if such Conversion
is into Eurocurrency Loans, the duration of the initial Interest Period for each
such Loan. Each notice of Conversion shall be irrevocable and binding on the
Borrower. Notwithstanding any other provision of this Section, the Borrower will
not be permitted to Convert any Loan into a Loan denominated in a different
currency.
(b)    The Borrower may, on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 a.m. (Local Time) on the third
Business Day prior to the date of the proposed Continuation, and subject to the
provisions of Section 2.07, Continue all or any portion of the outstanding
Eurocurrency Loans comprising part of the same Borrowing for one or more
Interest Periods; provided that in the case of any such Continuation on a day
other than the last day of an Interest Period therefor, the Borrower shall
reimburse the Lenders in respect thereof pursuant to Section 2.15. Each such
notice of a Continuation shall, within the restrictions specified above, specify
(i) the date of such Continuation, (ii) the Eurocurrency Loans to be Continued
and (iii) the duration of the initial Interest Period (or Interest Periods) for
the Eurocurrency Loans subject to such Continuation. Each notice of Continuation
shall be irrevocable and binding on the Borrower. Notwithstanding any other
provision of this Section, the Borrower will not be permitted to Continue any
Loan as a Loan denominated in a different currency.

29





--------------------------------------------------------------------------------




SECTION 2.09.    Prepayments of Loans. (a) The Borrower shall have no right to
prepay any principal amount of any Loan other than as provided in subsections
(b) and (c) below.
(b)    The Borrower may, on notice (given not later than 11:00 a.m. (Local Time)
on the second Business Day prior to the date of the proposed prepayment of Loans
(in the case of Eurocurrency Loans) or given not later than 11:00 a.m. (Local
Time) on the Business Day of the proposed prepayment of Loans (in the case of
Base Rate Loans)), stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Loans comprising part of the same Borrowing
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (i) each
partial prepayment shall be in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than US$5,000,000 and (ii) in
the case of any such prepayment of a Eurocurrency Loan on a day other than the
last day of an Interest Period therefor, the Borrower shall reimburse the
Lenders in respect thereof pursuant to Section 2.15.
(c)    If at any time the total Revolving Exposure exceeds the aggregate
Commitments, then (i) on the last day of any Interest Period for any
Eurocurrency Borrowing and (ii) on each other date on which any Base Rate
Borrowing shall be outstanding, the Borrower shall prepay Loans in an aggregate
amount equal to the lesser of (A) the amount necessary to eliminate such excess
(after giving effect to any other prepayment of Loans on such day) and (B) the
amount of the applicable Borrowings referred to in clause (i) or (ii), as
applicable; provided, however, that, in any event, the Borrower shall prepay
Loans in an aggregate amount sufficient to eliminate such excess by the 90th day
after such excess first arises. Notwithstanding the foregoing, if at any time
the total Revolving Exposure exceeds 105% of the aggregate Commitments, then the
Borrower shall, not later than the next Business Day, prepay one or more
Borrowings in an aggregate principal amount sufficient to reduce the total
Revolving Exposure to an amount not in excess of the aggregate Commitments.
SECTION 2.10.    Payments; Computations; Etc. (a) Payments. The Borrower shall
make each payment hereunder and under each other Loan Document to which it is a
party without set-off or counterclaim not later than 11:00 a.m. (Local Time) on
the day when due in same day funds to the account of the Administrative Agent
most recently designated by it for such purpose. All payments hereunder of
principal or interest in respect of any Loan (or of any breakage indemnity in
respect of any Loan) shall be made in the currency of such Loan; all other
payments hereunder and under each other Loan Document shall be made in US
Dollars, except as otherwise expressly provided. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest ratably (other than amounts payable pursuant to
Section 2.12, 2.13 or 2.15 and subject to Section 2.16) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be

30





--------------------------------------------------------------------------------




applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 8.06(c), from and after the Assignment Date
set forth therein, the Administrative Agent shall make all payments hereunder
and under the Notes in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
Assignment Date directly between themselves.
(b)    Computations. All computations of interest based on Citibank’s base rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable. All computations of interest based on the Adjusted Eurocurrency Rate,
Eurocurrency Rate or the Federal Funds Rate and of the commitment fee and letter
of credit fees shall be made by the Administrative Agent on the basis of a year
of 360 days or, in the case of interest on any Loan denominated in Sterling, on
the basis of a year of 365 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable. Each determination by the Administrative Agent
of an interest rate or a fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
(c)    Payment Dates. Whenever any payment hereunder or under the Notes would be
due on a day other than a Business Day, such due date shall be extended to the
next succeeding Business Day, and any such extension of such due date shall in
such case be included in the computation of payment of interest; provided,
however, that if such extension would cause payment of interest on or principal
of Eurocurrency Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
(d)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available at such time in
accordance with Section 2.02(a)(iii) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid

31





--------------------------------------------------------------------------------




by the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(e)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Lender the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders or such Issuing Lender severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
SECTION 2.11.    Sharing of Payments; Etc. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value and in the currency of the
relevant Loan) participations in the Loans and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this subsection shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations other than to the Borrower
or any Subsidiary thereof (as to which the provisions of this subsection shall
apply).

32





--------------------------------------------------------------------------------




The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
SECTION 2.12.    Increased Costs. (a) Increased Costs Generally. If any Change
in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, liquidity or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Statutory Reserve Rate) or any Issuing Lender;
(ii)    impose on any Lender, any Issuing Lender or the London interbank market
any other condition, cost or expense (in all cases, other than Taxes referred to
in Section 2.12(a)(iii)) affecting this Agreement or Eurocurrency Loans made by
such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Lender, Issuing Lender or the Administrative Agent to any
Taxes (other than (A) Indemnified Taxes on payments pursuant to the Loan
Documents or (B) Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or the Administrative Agent of making, continuing,
converting to or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Administrative Agent of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, such Issuing Lender or the Administrative Agent hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender,
such Issuing Lender or the Administrative Agent, the Borrower will pay to such
Lender, such Issuing Lender or the Administrative Agent such additional amount
or amounts as will compensate such Lender, such Issuing Lender or the
Administrative Agent for such additional costs incurred or reduction suffered;
provided that, notwithstanding anything to the contrary in Section 2.12, no
Lender shall demand compensation for any increased costs or reduction referred
to in Section 2.12(a)(iii) if it shall not be the general policy or practice of
such Lender to demand such compensation and unless such demand is generally
consistent with such Lender’s treatment of comparable borrowers of such Lender
in the United States with respect to similarly affected commitments or loans.
This Section 2.12(a) shall not apply to matters covered by Section 2.13.

33





--------------------------------------------------------------------------------




(b)    Capital and Liquidity Requirements. If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any lending office of such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Lender’s capital or on the capital of such Lender’s or
such Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender, the Loans made by such Lender or the
Letters of Credit to a level below that which such Lender or such Issuing Lender
or such Lender’s or such Issuing Lender’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or such Issuing Lender
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of any Lender or any
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender, such Issuing Lender or such Person’s holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuing Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or any Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than 270 days prior to the
date that such Lender or such Issuing Lender notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof).
SECTION 2.13.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Taxes; provided that if the Borrower shall be required by applicable law
to deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions for Indemnified Taxes or Other Taxes (including
deductions for Indemnified Taxes or Other Taxes applicable to additional sums
payable under this Section) the Administrative Agent, each Issuing Lender and
each Lender receives an amount equal to the sum it would have received had no
such deductions for Indemnified Taxes or Other Taxes been made, (ii) the
Borrower shall make

34





--------------------------------------------------------------------------------




such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above and without duplication of subsection (c) below, the
Borrower shall timely pay any Other Taxes that arise from any payment made by it
under any Loan Document to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes. Each Lender shall notify the
Borrower on or before the Closing Date of any Other Taxes that to its knowledge
are imposed with respect to any Loan Document by the jurisdiction in which such
Lender is organized or in which its Applicable Lending Office is located.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender and each Lender, within 30 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) attributable to the Borrower
under any Loan Document and paid by the Administrative Agent or such Lender or
such Issuing Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive absent
manifest error; provided that if the Borrower has satisfied its indemnity
obligation and delivers to the Administrative Agent an opinion of nationally
recognized counsel to the effect that it is more likely than not that such
assertion by the Governmental Authority is incorrect as a matter of law, each
Lender shall reasonably assist the Borrower in contesting such Taxes (at the
sole expense of the Borrower) and seeking refund thereof; and provided further
that such assistance shall not be construed to impose on any Lender an
obligation to disclose information it reasonably considers confidential or
proprietary or arrange its tax affairs other than as such Lender sees fit.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby

35





--------------------------------------------------------------------------------




authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.13(f)(ii)(A), 2.13(f)(ii)(B) and 2.13(g)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)
Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

(B)
Each Foreign Lender shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon such form becoming obsolete or invalid under


36





--------------------------------------------------------------------------------




applicable regulations or upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender remains legally entitled to do so),
whichever of the following is applicable:
(1)
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or
applicable substitute or successor form) claiming eligibility for benefits of an
income tax treaty to which the United States is a party,

(2)
duly completed copies of Internal Revenue Service Form W-8ECI (or applicable
substitute or successor form),

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (“a U.S. Tax Compliance Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or applicable substitute or successor form),

(4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue Service
Form W-8ECI, Internal Revenue Service Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit D-3,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner, or

(5)
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

Each Foreign Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered form or
certificate to the Borrower.

37





--------------------------------------------------------------------------------




(g)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If the Administrative Agent, an Issuing
Lender or a Lender determines, in good faith and its reasonable discretion, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section (including, in lieu of an
actual refund, a credit against taxes provided by the taxing authority that
imposed such Indemnified Taxes or Other Taxes), it shall pay to the Borrower an
amount equal to such refund or the value of the credit in lieu thereof (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Issuing Lender or such Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit in lieu thereof); provided that
the Borrower, upon the request of the Administrative Agent, such Issuing Lender
or such Lender, agrees to repay the amount paid over to the Borrower to the
Administrative Agent, such Issuing Lender or such Lender in the event the
Administrative Agent, such Issuing Lender or such Lender is required to repay or
return such refund (or credit in lieu thereof) to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent, any
Issuing Lender or any Lender to make available its tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person. Notwithstanding anything to the contrary in this paragraph
(h), in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.

38





--------------------------------------------------------------------------------




SECTION 2.14.    Mitigation Obligations; Replacement of Lenders. (a) Designation
of a Different Lending Office. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.13, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.13,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.13, or if any Lender becomes a Defaulting Lender, or if any Lender has
failed to consent to a proposed amendment, waiver, modification or consent that
under Section 8.01 requires the consent of all Lenders (or all affected Lenders)
and with respect to which the Majority Lenders shall have granted their consent,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 8.06), all of its interests, rights (other
than its existing rights to payments pursuant to Sections 2.12, 2.13 and 8.04
(but in respect of Section 8.04 only for Lenders that are not Defaulting
Lenders)) and obligations under this Agreement and the related Loan Documents to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(i)    no Default or Event of Default has occurred and is continuing on and as
of the date of such notice and the date of such assignment;
(ii)    the Administrative Agent shall have received the assignment fee
specified in Section 8.06;
(iii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and accrued interest thereon, its funded
participations in Reimbursement Obligations, if applicable, and accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.15) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(iv)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter;

39





--------------------------------------------------------------------------------




(v)    in the case of any such assignment resulting from the failure to provide
consent, the assignee shall have given such consent and, as a result of such
assignment and any contemporaneous assignments and consents, the applicable
amendment, waiver, modification or consent can be effected; and
(vi)    such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
SECTION 2.15.    Break Funding Payments. The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss, cost or expense incurred
by such Lender which is in the nature of funding breakage costs or costs of
liquidation or redeployment of deposits or other funds and any other related
expense (but excluding loss of margin or other loss of anticipated profit), upon
reasonable notice thereof, which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making any Borrowing of
Eurocurrency Loans after the Borrower has given a Notice of Borrowing requesting
the same in accordance with the provisions of this Agreement (including as a
result of any failure to fulfill, on or before the date specified in such Notice
of Borrowing, the applicable conditions set forth in Article III), (b) default
by the Borrower in making any prepayment of Eurocurrency Loan when due after the
Borrower has given notice thereof in accordance with this Agreement, (c) the
making by the Borrower of a prepayment of any Eurocurrency Loan on a day which
is not the last day of an Interest Period with respect thereto, (d) default by
the Borrower in payment when due of the principal of or interest on any
Eurocurrency Loan, (e) the Conversion or Continuation of any Eurocurrency Loan
on a day other than on the last day of an Interest Period for such Loan, or
(f) any assignment such Lender is required to make pursuant to Section 2.14(b)
if such Lender holds Eurocurrency Loans at the time of such assignment. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
SECTION 2.16.    Letters of Credit. Subject to the terms and conditions of this
Agreement, the Commitments may be utilized by the Borrower upon its request for
the issuance by an Issuing Lender selected by the Borrower of one or more
standby letters of credit (each a “Letter of Credit”) for its account; provided
that (i) each Letter of Credit may be denominated only in US Dollars and shall
have a face amount of not less than US$1,000,000, (ii) the total Revolving
Exposure shall not at any time exceed the aggregate Commitments, (iii) the
portion of the Letter of Credit Exposure attributable to Letters of

40





--------------------------------------------------------------------------------




Credit issued by the applicable Issuing Lender shall not exceed the Letter of
Credit Commitment of such Issuing Lender, (iv) the aggregate face amount of all
Letters of Credit outstanding at any time shall not exceed the Letter of Credit
Limit and (v) the expiration date of any Letter of Credit may not extend beyond
the earlier of (x) the date five Business Days prior to the Commitment
Termination Date and (y) twelve months following the issuance of such Letter of
Credit. The following additional provisions shall apply to Letters of Credit:
(a)    Notice of Issuance. The Borrower shall give the Administrative Agent at
least five Business Days’ irrevocable prior notice (effective upon receipt) (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the Issuing Lender, in
its or their sole discretion) of the issuance of each Letter of Credit in
substantially the form of Exhibit E (a “Notice of Letter of Credit Issuance”),
specifying the Issuing Lender, the Business Day (which shall be not later than
30 days before the Commitment Termination Date) on which such Letter of Credit
is to be issued and describing in reasonable detail the proposed terms of such
Letter of Credit (including the beneficiary thereof) and the nature of the
transactions or obligations proposed to be supported thereby. Upon receipt of
any such notice, the Administrative Agent shall advise the respective Issuing
Lender of the contents thereof, and shall notify each other Lender of the
Administrative Agent’s receipt of such request.
(b)    Participations in Letters of Credit. On each day during the period
commencing with the issuance by an Issuing Lender of any Letter of Credit and
until such Letter of Credit shall have expired or been terminated, the
Commitment of each Lender shall be deemed to be utilized for all purposes of
this Agreement in an amount equal to such Lender’s Commitment Percentage of the
then undrawn face amount of such Letter of Credit. Each Lender agrees that, upon
the issuance of any Letter of Credit hereunder, it shall automatically acquire a
participation in the respective Issuing Lender’s liability under such Letter of
Credit in an amount equal to such Lender’s Commitment Percentage of such
liability, and each Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Lender to pay and discharge when due,
its Commitment Percentage of such Issuing Lender’s liability under such Letter
of Credit.
(c)    Notice by Issuing Lenders of Drawings. Upon receipt from the beneficiary
of any Letter of Credit of any demand for payment under such Letter of Credit,
the applicable Issuing Lender shall promptly notify the Borrower (through the
Administrative Agent) of the amount to be paid by such Issuing Lender as a
result of such demand, provide to the Borrower copies of documents delivered by
the beneficiary with such demand and advise the Borrower of the date on which
payment is to be made by such Issuing Lender to such beneficiary in respect of
such demand. The Borrower hereby irrevocably, absolutely and unconditionally
agrees to (i) pay and reimburse the Administrative Agent forthwith for account
of such Issuing Lender for the amount of each demand for payment under such
Letter of Credit that is in substantial compliance with the provisions of such
Letter of Credit at the later of (x) the Business Day on which such Issuing

41





--------------------------------------------------------------------------------




Lender shall have notified the Borrower of such payment and (y) the date on
which payment is to be made by such Issuing Lender to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind (all of which are hereby expressly waived) and (ii) pay interest to the
Administrative Agent for account of such Issuing Lender on such amount from the
date such Issuing Lender made the corresponding payment under such Letter of
Credit until the date such payment by the Borrower is made at the rate set forth
in Section 2.06(b).
(d)    Notice by the Borrower of Borrowing for Reimbursement. Forthwith upon its
receipt of a notice referred to in clause (c) of this Section 2.16, the Borrower
shall advise the Administrative Agent whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the applicable Issuing
Lender for the amount of the related demand for payment and, if it does, submit
a Notice of Borrowing as provided in Section 2.02(a) hereof.
(e)    Payments by Lenders to Issuing Lenders. Each Lender shall severally
forthwith pay to the Administrative Agent for account of the respective Issuing
Lender at its Domestic Lending Office in US Dollars and in immediately available
funds the amount of such Lender’s Commitment Percentage of any payment under a
Letter of Credit upon notice by such Issuing Lender (through the Administrative
Agent) to such Lender requesting such payment and specifying such amount. Each
such Lender’s obligation to make such payment to the Administrative Agent for
account of such Issuing Lender under this clause (e), and such Issuing Lender’s
right to receive the same, shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the failure of any other
Lender to make its payment under this clause (e), the financial condition of the
Borrower, the existence of any Default or the termination of the Commitments or
any other circumstance whatsoever, including any force majeure or other event
that under any uniform practices to which any Letter of Credit is subject
(including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof. Each such payment to an Issuing
Lender shall be made without any offset, abatement, withholding or reduction
whatsoever.
(f)    Participations in Reimbursement Obligations. Upon the making of each
payment by a Lender to an Issuing Lender pursuant to clause (e) of this
Section 2.16 in respect of any Letter of Credit, such Lender shall,
automatically and without any further action on the part of the Administrative
Agent, such Issuing Lender or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Lender by the Borrower hereunder and under the Letter of Credit
Documents relating to such Letter of Credit, and (ii) a participation in a
percentage equal to such Lender’s Commitment Percentage in any interest or other
amounts payable by the Borrower hereunder and under such Letter of Credit
Documents in respect of such Reimbursement Obligation (other than the
commissions, charges, costs and expenses payable to such Issuing Lender pursuant
to clause (g) of this Section 2.16). Upon receipt by an Issuing Lender from or
for account of the Borrower of any payment in respect of any

42





--------------------------------------------------------------------------------




Reimbursement Obligation or any such interest or other amount (including by way
of set-off or application of proceeds of any collateral security), such Issuing
Lender shall promptly pay to the Administrative Agent for account of each Lender
entitled thereto such Lender’s Commitment Percentage of such payment, each such
payment by such Issuing Lender to be made in the same money and funds in which
received by such Issuing Lender. In the event any payment received by an Issuing
Lender and so paid to the Lenders hereunder is rescinded or must otherwise be
returned by such Issuing Lender, each Lender shall, upon the request of such
Issuing Lender (through the Administrative Agent), repay to such Issuing Lender
(through the Administrative Agent) the amount of such payment paid to such
Lender, with interest at the rate specified in clause (j) of this Section 2.16.
(g)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender (ratably in accordance with its respective
Commitment Percentage) a letter of credit fee in respect of each Letter of
Credit at a rate per annum equal to the Applicable Margin for Eurocurrency Loans
from time to time in effect on the daily undrawn face amount of such Letter of
Credit for the period from the date of issuance of such Letter of Credit (i) in
the case of a Letter of Credit that expires in accordance with its terms, until
such expiration date, and (ii) in the case of a Letter of Credit that is drawn
in full or is otherwise terminated other than on the stated expiration date of
such Letter of Credit, until the date such Letter of Credit is drawn in full or
is terminated (such fee to be non‑refundable, to be paid quarterly in arrears on
the last Business Day of each March, June, September and December, on the
Commitment Termination Date and on the date of such termination or expiration,
and to be calculated for any day after giving effect to any payments made under
such Letter of Credit on such day). In addition, the Borrower shall pay to the
Administrative Agent for account of the applicable Issuing Lender an issuance
fee in respect of each Letter of Credit issued by such Issuing Lender in an
amount to be agreed between the Borrower and such Issuing Lender plus all
charges, costs and expenses, in each case, in the amounts customarily charged by
such Issuing Lender from time to time in like circumstances with respect to the
issuance of each Letter of Credit and drawings and other transactions relating
thereto.
(h)    Issuing Lender Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Lender shall, in addition to its notification obligations
set forth elsewhere in this Section, report in writing to the Administrative
Agent (i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Lender, including all issuances, extensions, amendments and
renewals, all expirations and cancelations and all disbursements and
reimbursements, (ii) reasonably prior to the time that such Issuing Lender
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof have changed), (iii) on each Business Day on which such Issuing
Lender makes a disbursement under any Letter of Credit, the date and amount of
such disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse a Reimbursement Obligation required to be reimbursed to such Issuing
Lender

43





--------------------------------------------------------------------------------




on such day, the date of such failure and the amount of such Reimbursement
Obligation and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Lender.
(i)    Conditions Precedent to Issuance. The issuance by an Issuing Lender of
each Letter of Credit shall, in addition to the conditions precedent set forth
in Article III, be subject to the conditions precedent that (i) such Letter of
Credit shall be in such form, contain such terms and support such transactions
as shall be reasonably satisfactory to such Issuing Lender consistent with its
then current practices and procedures with respect to letters of credit of the
same type, and (ii) the Borrower shall have executed and delivered such
applications, agreements and other instruments relating to such Letter of Credit
as such Issuing Lender shall have reasonably requested consistent with its then
current practices and procedures with respect to letters of credit of the same
type; provided that in the event of any conflict between any such application,
agreement or other instrument and the provisions of this Agreement, the
provisions of this Agreement shall control. Not later than 5:00 p.m. (Local
Time) on the Business Day preceding the date of issuance of any Letter of
Credit, the relevant Issuing Lender shall request confirmation from the
Administrative Agent that such issuance would not cause the limitations set
forth in clause (ii) of the first paragraph of this Section 2.16 to be exceeded,
and such Issuing Lender shall not issue such Letter of Credit if (x) the
Administrative Agent advises such Issuing Lender that such limitations would be
exceeded or (y) the Administrative Agent notifies such Issuing Lender that the
Administrative Agent has been advised by any other Lender or the Borrower that a
condition precedent under Section 3.02 relating to such issuance has not been
satisfied.
(j)    Interest Payable to Issuing Lenders by Lenders. To the extent that any
Lender shall fail to pay any amount required to be paid pursuant to clause (e)
or (f) of this Section 2.16 on the due date therefor, such Lender shall pay
interest to the respective Issuing Lender (through the Administrative Agent) on
such amount from and including such due date to but excluding the date such
payment is made at a rate per annum equal to the Federal Funds Rate; provided
that if such Lender shall fail to make such payment to such Issuing Lender
within five Business Days of such due date, then, retroactively to the due date,
such Lender shall be obligated to pay interest on such amount at the Base Rate.
(k)    Modifications and Supplements. The issuance by an Issuing Lender of any
modification or supplement to any Letter of Credit hereunder shall be subject to
the same conditions as are applicable under this Section 2.16 to the issuance of
new Letters of Credit, and no such modification or supplement shall be issued
hereunder unless either (i) the Letter of Credit affected thereby would have
complied with such conditions had it originally been issued hereunder in such
modified or supplemented form, or (ii) each Lender shall have consented thereto.
(l)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Majority Lenders demanding the deposit of cash
collateral pursuant to this paragraph (l), the Borrower shall immediately
deposit into a deposit account designated by

44





--------------------------------------------------------------------------------




the Administrative Agent (the “Cash Collateral Account”) an amount in cash equal
to the Letter of Credit Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 6.01. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the Cash Collateral
Account. Other than any interest earned on the investment of such deposits which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposit shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the Cash Collateral Account. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement, and amounts in the Cash
Collateral Account shall be applied by the Administrative Agent to reimburse
each Issuing Lender for Letter of Credit disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the Reimbursement Obligations of the Borrower in respect of the Letter of
Credit Exposure at such time, and, to the extent of any amounts in excess of the
foregoing, for the payment of the other obligations of the Borrower hereunder.
(m)    Designation of Additional Issuing Lenders. The Borrower may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Issuing
Lenders one or more Lenders that agree to serve in such capacity as provided
below. The acceptance by a Lender of an appointment as an Issuing Lender
hereunder shall be evidenced by an agreement, which shall set forth the Letter
of Credit Commitment of such Issuing Lender and shall be in form and substance
reasonably satisfactory to the Administrative Agent, executed by the Borrower,
the Administrative Agent and such designated Lender and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Lender under this Agreement and (ii) references herein
to the term “Issuing Lender” shall be deemed to include such Lender in its
capacity as an issuer of Letters of Credit hereunder.
SECTION 2.17.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice (with applicable notice periods set forth below) to such
Defaulting Lenders and the Borrower to such effect by the Administrative Agent
(which notice may be given only upon the Administrative Agent becoming aware
that any Lender shall have become a Defaulting Lender, including as a result of
being advised thereof by the Borrower or the Majority Lenders), the following
provisions shall apply for so long as any such Lender is a Defaulting Lender:
(a)    immediately upon the Administrative Agent’s giving of such notice, the
Commitment of each Defaulting Lender shall be disregarded in determining whether
the Majority Lenders shall have taken any action hereunder or under any other
Loan Document

45





--------------------------------------------------------------------------------




(including any consent to any waiver, amendment or other modification pursuant
to Section 8.01); provided that any waiver, amendment or other modification
that, disregarding the effect of this clause (a), requires the consent of all
Lenders or of all Lenders affected thereby shall continue to require the consent
of each Defaulting Lender in accordance with the terms hereof;
(b)    immediately upon the Administrative Agent’s giving of such notice, (i) no
commitment fee shall accrue on the unused amount of the Commitment of any
Defaulting Lender pursuant to Section 2.03(b) and (ii) no letter of credit fee
shall accrue for the account of such Defaulting Lender pursuant to
Section 2.03(c);
(c)    if any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender, (i) upon receiving at least three Business Days’ notice from
the Administrative Agent, all or any part of the Letter of Credit Exposure of
such Defaulting Lender shall be reallocated among the Lenders other than the
Defaulting Lender in accordance with their Commitment Percentages but only to
the extent that the non-Defaulting Lenders’ Revolving Exposure plus such
Defaulting Lender’s Letter of Credit Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments; provided that in no event shall any
non-Defaulting Lender’s Revolving Exposure exceed such Lender’s Commitment; (ii)
if the reallocation described in clause (i) cannot, or can only partially, be
effected, the Borrower shall within one Business Day following notice by the
Administrative Agent be required to cash collateralize Letters of Credit in the
amount of the Letter of Credit Exposure of the Defaulting Lender on terms
reasonably satisfactory to each Issuing Lender (in which case any such cash
collateral held by an Issuing Lender will be applied as a payment of
Reimbursement Obligations immediately prior to any exercise by such Issuing
Lender of its rights to require the funding of participations in such
Reimbursement Obligations pursuant to Section 2.16(e)) for as long as such
Letter of Credit Exposure is outstanding; (iii) in the event the Letter of
Credit Exposure of the non-Defaulting Lenders is reallocated pursuant to clause
(i) above, then the fees payable to the Lenders pursuant to Sections 2.03(c) and
2.16(g) shall be adjusted in accordance with such non-Defaulting Lenders’
Commitment Percentages after giving effect to such reallocations; (iv) in the
event the Borrower cash collateralizes Letters of Credit in the amount of the
Letter of Credit Exposure of the Defaulting Lender pursuant to clause (ii)
above, then the Lenders other than the Defaulting Lender will be required to
fund participations in the remaining Letter of Credit Exposure under
Section 2.16(e) in accordance with their Commitment Percentages; (v) the
Borrower shall not be required to pay any fees to such Defaulting Lender with
respect to Section 2.03(b) of this Agreement with respect to such Defaulting
Lender’s Letter of Credit Exposure; and (vi) if all or any portion of such
Defaulting Lender’s Letter of Credit Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Lender or any other Lender hereunder, all
letter of credit fees payable under Sections 2.03(c) and 2.16(g) with respect to
such Defaulting Lender’s Letter of Credit Exposure (and allocated among the
Issuing Lenders ratably based on the amount of such Defaulting Lender’s Letter
of Credit Exposure attributable to Letters of Credit issued by each Issuing
Lender) shall be payable to the Issuing Lenders until and to the extent that
such Letter of Credit Exposure is reallocated and/or cash collateralized;

46





--------------------------------------------------------------------------------




(d)    so long as such Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless (i) it
is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Letter of Credit Exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.17(c), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and such
Defaulting Lender shall not participate therein) or (ii) the Issuing Lender
shall have entered into such other arrangements with the Borrower or such
Defaulting Lender that are reasonably satisfactory to the Issuing Lender to
defease any risk to it in respect of such Defaulting Lender hereunder;
(e)    immediately upon the Administrative Agent’s giving of such notice, the
Borrower may, upon at least three Business Days’ notice to a Defaulting Lender
(with a copy to the Administrative Agent), elect to irrevocably terminate from
time to time the unused portion of the Commitments of such Defaulting Lender.
Such termination shall be effective, with respect to such Defaulting Lender’s
then existing unused Commitments, on the date set forth in such notice
(provided, however, that such date shall be no earlier than three Business Days
after receipt of such notice) and with respect to any unused Commitment
thereafter arising, on the later of the date set forth in such notice and the
date on which such unused Commitment first arises (and no commitment fee will be
payable in respect of such unused Commitment terminated on the date it arises).
Upon termination of a Defaulting Lender’s unused Commitments under this
Section 2.17(d), the Borrower shall pay or cause to be paid all accrued
commitment fees payable to such Defaulting Lender and all other amounts due and
payable to such Defaulting Lender hereunder. Upon such payments, the obligations
of such Defaulting Lender hereunder with respect to such unused Commitments
which have been terminated shall, by the provisions hereof, be released and
discharged; provided, however, that such Defaulting Lender’s rights and
obligations provided in Section 8.10 with respect to such unused Commitments
which have been terminated shall survive such release and discharge as to
matters occurring prior to such date;
(f)    immediately upon the Administrative Agent’s giving of such notice, any
amount payable to or for the account of any Defaulting Lender in its capacity as
a Lender hereunder (whether on account of principal, interest, fees or
otherwise) may, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and be applied, at
such time or times as may be determined by the Administrative Agent, first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder and, second, to the pro rata payment of any amounts owing by
such Defaulting Lender to the Issuing Lenders.
In the event that the Administrative Agent, the Borrower, and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Letter of Credit Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall

47





--------------------------------------------------------------------------------




determine may be necessary in order for such Lender to hold such Loans in
accordance with its Commitment Percentage; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while such Lender was a Defaulting Lender; provided, further,
that, except as otherwise expressly agreed by the affected parties, no change
hereunder of a Lender’s status from a Defaulting Lender to a non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.
Notwithstanding anything to the contrary set forth herein, the Administrative
Agent shall not be required to, but may in its sole discretion, ascertain or
inquire as to whether any Lender shall have become, or shall have ceased to be,
a Defaulting Lender, and shall not be required to give any notice or take any
other action inconsistent with any determination made by it as to whether any
Lender is a Defaulting Lender.
SECTION 2.18.     Incremental Commitments. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request, after the
Closing Date and prior to the Maturity Date, the establishment of Incremental
Commitments; provided that the aggregate, cumulative amount of all Incremental
Commitments established pursuant to this Section 2.18 shall not exceed
US$500,000,000. Each such notice shall specify (i) the date on which the
Borrower proposes that the Incremental Commitments shall be effective, which
shall be a date not less than five Business Days (or such shorter period as may
be agreed to by the Administrative Agent) after the date on which such notice is
delivered to the Administrative Agent, (ii) the amount of the Incremental
Commitments being requested and (iii) the identity of each Lender or other
Person that the Borrower proposes become an Incremental Lender with respect
thereto, together with the proposed aggregate amount of the Incremental
Commitment for each such Lender or other Person (it being agreed that (x) any
Lender approached to provide any Incremental Commitment may elect or decline, in
its sole discretion, to provide such Incremental Commitment and (y) any such
Person that is not a Lender must be an Eligible Assignee that is reasonably
acceptable to the Administrative Agent).
(b)    The terms and conditions of any Incremental Commitment and Loans and
other extensions of credit to be made thereunder shall be identical to the terms
and conditions of the Commitments and Loans and other extensions of credit made
thereunder.
(c)    The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by only the Borrower,
each Incremental Lender providing such Incremental Commitments, and the
Administrative Agent; provided that no Incremental Commitments shall become
effective unless (i) no event has occurred and is continuing, or would result
from such Borrowing or from the application of the proceeds therefrom or from
the issuance of such Letter of Credit that constitutes a Default or Event of
Default, (ii) on the date of effectiveness thereof, the representations and
warranties of the Borrower set forth in Section 4.01 shall be true and correct
in all material respects as though made on and as of such date, (iii) after
giving effect to and the making of Loans and other extensions of credit
thereunder to be made on the date

48





--------------------------------------------------------------------------------




of effectiveness thereof, the Borrower shall be in compliance with the covenant
set forth in Section 5.03, (iv) the Borrower shall make any payments required to
be made in connection with such Incremental Commitments and the related
transactions under this Section 2.18 and (v) the Borrower shall have delivered
to the Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents of the types mentioned
in Section 3.01(b), (c) and (d) as shall reasonably be requested by the
Administrative Agent in connection with any such transaction. Notwithstanding
Section 8.01, each Incremental Facility Agreement may, without the consent of
any other Lender, effect only such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent to give effect to the Incremental Commitment referenced
therein and in any event in a manner consistent with Section 2.18(b). This
Section 2.18 shall supersede any provisions in Section 2.11 or Section 8.01 to
the contrary.
(d)    Upon effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders hereunder and shall be bound by all agreements, acknowledgements and
other obligations of Lenders hereunder and under the other Loan Documents, and
(ii)(A) such Incremental Commitment shall constitute (or, in the event such
Incremental Lender already has a Commitment, shall increase) the Commitment of
such Incremental Lender and (B) the aggregate Commitments of all Lenders shall
be increased by the amount of such Incremental Commitment, in each case, subject
to further increase or reduction from time to time as set forth in the
definition of the term “Commitment.” For the avoidance of doubt, upon the
effectiveness of any Incremental Commitment, the Letter of Credit Exposure of
the Incremental Lender holding such Commitment, and the Commitment Percentages
of all the Lenders, shall automatically be adjusted to give effect thereto.
(e)    On the date of the effectiveness of any Incremental Commitments, each
Lender shall be deemed to have assigned to each Incremental Lender holding such
Incremental Commitments, and each such Incremental Lender shall be deemed to
have purchased from each Lender, such interests in participations in Letters of
Credit outstanding on such date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such participations in
Letters of Credit will be held by all the Lenders (including such Incremental
Lenders) ratably in accordance with their Commitment Percentage after giving
effect to the effectiveness of such Incremental Commitments. Any Loans
outstanding immediately prior to the date of the effectiveness of such
Incremental Commitments that are Eurocurrency Loans shall (except to the extent
otherwise repaid in accordance herewith) continue to be held by, and all
interest thereon will continue to accrue for the accounts of, the Lenders
holding such Loans immediately prior to the date of the effectiveness of such
Incremental Commitments, in each case until the last day of the then-current
Interest Period applicable to any such Loan, at which time such Loans will be
repaid or refinanced with new Loans made pursuant to Section 2.01 in accordance
with the Commitment Percentages of the Lenders (including the Incremental
Lenders) after giving effect to the effectiveness of such Incremental
Commitments; provided, however, that upon

49





--------------------------------------------------------------------------------




the occurrence of any Event of Default, each Incremental Lender will promptly
purchase (for cash at face value and in the currency of the relevant Loan)
assignments of portions of such outstanding Loans of other Lenders so that,
after giving effect thereto, all Loans that are Eurocurrency Loans are held by
the Lenders (including the Incremental Lenders) in accordance with their
then-current Commitment Percentages. Any such assignments shall be effect in
accordance with the provisions of Section 8.06, provided that the parties hereto
hereby consent to such assignments and the minimum assignment amounts and
processing and recordation fee set forth in Section 8.06(b) shall not apply
thereto. Any Loans outstanding on the date of the effectiveness of such
Incremental Commitments that are Base Rate Loans shall either be prepaid on such
date or refinanced on such date (subject to the satisfaction of applicable
borrowing conditions) with Loans made on such date by the Lenders (including the
Incremental Lenders) in accordance with their Commitment Percentages. In order
to effect any such refinancing, (i) each Incremental Lender will make Loans that
are Base Rate Loans by transferring funds to the Administrative Agent in an
amount equal to the aggregate outstanding amount of such Loans of such Type
times a percentage obtained by dividing the amount of such Incremental Lender’s
Incremental Commitment by the sum of all Commitments (after giving effect to the
effectiveness of the Incremental Commitments on such date) and (ii) such funds
will be applied to the prepayment of outstanding Loans that are Base Rate Loans
held by the Lenders, in such amounts so that, after giving effect thereto, all
Loans that are Base Rate Loans will be held by the Lenders in accordance with
their then-current Commitment Percentages. On the date of the effectiveness of
such Incremental Commitments, the Borrower will pay to the Administrative Agent,
for the accounts of the Lenders receiving such prepayments, accrued and unpaid
interest on the aggregate principal amount of the Loans being prepaid. The
Administrative Agent and the lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
(f)    The Administrative Agent shall notify Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.18(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and of the Commitment
Percentages of the Lenders after giving effect thereto and of the assignments
deemed to have been made pursuant to Section 2.18(e).
SECTION 2.19.    Redenomination of Certain Designated Foreign Currencies. (a)
Each obligation of any party to this Agreement to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency (and the
Administrative Agent shall give notice thereof to the Borrower and the Lenders);
provided

50





--------------------------------------------------------------------------------




that if any Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Borrowing, at the end of the then current Interest Period.
(b)    Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of the
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Borrowings denominated in Euro.
(c)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent (with the consent of the
Borrower (not to be unreasonably withheld)) may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
SECTION 2.20.    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that any Change
in Law makes it unlawful, or any central bank or other Governmental Authority
asserts that it is unlawful, for such Lender or its Eurocurrency Lending Office
to perform its obligations hereunder to make or Continue Eurocurrency Loans or
to fund or otherwise maintain Eurocurrency Loans hereunder, (a) the obligation
of such Lender to make or Continue, or to Convert Loans into, Eurocurrency Loans
shall be suspended until the Administrative Agent shall notify the Borrower and
the Lenders that the circumstances causing such suspension no longer exist and
(b) during such suspension, if lawful, such Lender shall instead be obligated to
make, Continue, or Convert Eurocurrency Loans (i) if denominated or requested to
be denominated in US Dollars, as Base Rate Loans, and (ii) if denominated or
requested to be denominated in an Alternative Currency, as loans that bear
interest at a local currency rate reasonably determined by such Lender that
reflects its cost of funding, plus the Applicable Margin for Eurocurrency Loans.
ARTICLE III    

Conditions of Lending
SECTION 3.01.    Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the first date on which each of the following conditions
shall have been satisfied:
(a)    the Administrative Agent (or its counsel) shall have received from the
Borrower, the Administrative Agent and each Lender holding Commitments either a
counterpart of this Agreement signed by or on behalf of such party or written

51





--------------------------------------------------------------------------------




evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission (including .pdf) of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement;
(b)    the Administrative Agent (or its counsel) shall have received favorable
written opinions (dated the Closing Date and addressed to the Administrative
Agent and each Lender) of (i) Shearman & Sterling LLP, special New York counsel
for the Borrower and (ii) Thomas C. Merchant, internal counsel for the Borrower,
in each case in form and substance reasonably satisfactory to the Administrative
Agent;
(c)    the Administrative Agent shall have received certified copies of
resolutions of the board of directors of the Borrower approving the Loan
Documents, articles of incorporation and by-laws of the Borrower and
certificates of incumbency and good standing (or such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
in lieu thereof), all in form and substance reasonably satisfactory to the
Administrative Agent;
(d)    the Administrative Agent shall have received a certificate of a Financial
Officer of the Borrower certifying that (i) the representations and warranties
contained in Section 4.01 are true and correct in all material respects on and
as of such date as though made on and as of such date and (ii) no event has
occurred and is continuing on and as of such date which constitutes a Default or
an Event of Default;
(e)    the Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date pursuant to this Agreement in
connection with the transactions contemplated hereby, including reimbursement of
reasonable out-of-pocket costs and expenses (including reasonable fees, charges
and disbursements of counsel) required to be reimbursed or paid by the Borrower;
(f)    the Administrative Agent shall have received evidence of the termination
of the commitments under the Existing Credit Agreement and payment of all
principal, interest and other obligations payable thereunder; and
(g)    the Administrative Agent shall have received all documentation and other
information requested by the Lenders for purposes of ensuring compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, no later than five Business Days prior to the
Closing Date to the extent such documentation or other information is requested
from the Borrower at least eight Business Days prior to the Closing Date.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the occurrence of the Closing Date, and such notice shall be conclusive and
binding.

52





--------------------------------------------------------------------------------




SECTION 3.02.    Conditions Precedent to Each Borrowing and Letter of Credit
Issuance. The obligation of each Lender to make a Loan on the occasion of each
Borrowing and the obligation of each Issuing Lender to issue any Letter of
Credit shall be subject to the satisfaction of the conditions that on the date
of such Borrowing or issuance of such Letter of Credit the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing or
Notice of Letter of Credit Issuance and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing such statements are true):
(a)    the representations and warranties contained in Section 4.01 (except the
Excluded Representations) are true and correct in all material respects on and
as of the date of such Borrowing or such issuance of such Letter of Credit,
before and after giving effect to such Borrowing and to the application of the
proceeds therefrom, or to the issuance of such Letter of Credit, as though made
on and as of such date; and
(b)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom or from the issuance
of such Letter of Credit that constitutes a Default or an Event of Default.


ARTICLE IV    

Representations and Warranties
SECTION 4.01.    Representations and Warranties. The Borrower hereby represents
and warrants to the Administrative Agent and the Lenders as follows:
(a)    Organization; Powers. It is duly organized, validly existing and in good
standing under the laws of the State of Maryland, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
(b)    Authorization. The execution, delivery and performance by it of this
Agreement and each other Loan Document, and the borrowing of Loans by and the
issuance of Letters of Credit to it and the use of proceeds therefrom, are
within its corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.
(c)    Approvals; No Conflicts; Etc. The execution, delivery and performance by
it of this Agreement and each other Loan Document, and the borrowing of Loans by
it and the use of proceeds therefrom and the issuance of Letters of Credit and
use of the Letters of Credit (i) do not require any consent or

53





--------------------------------------------------------------------------------




approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for the filing of a Current Report on Form 8-K
with the SEC which is required to be filed within four Business Days after (A)
the date on which this Credit Agreement is executed and (B) any material
extension of credit hereunder, and in the case of both clauses (A) and (B), a
corresponding filing of such report with the securities regulators in Quebec,
(ii) will not violate any applicable law or regulation or its charter, by-laws
or other organizational documents or any order of any Governmental Authority and
(iii) will not violate or result in a default under any credit agreement, loan
agreement, note, indenture or other financing agreement, or any other material
agreement or instrument, binding upon it or its assets, or give rise to a right
thereunder to require any payment to be made by it.
(d)    Enforceability. This Agreement has been duly executed and delivered by it
and constitutes, and each other Loan Document when executed and delivered by it
will constitute, its legal, valid and binding obligation, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
(e)    Financial Condition; No Material Adverse Change. The Borrower has
heretofore furnished to the Lenders its Consolidated balance sheet and
Consolidated statements of income, stockholders equity and cash flows as of and
for the fiscal year ended March 31, 2015, reported on by PricewaterhouseCoopers,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP. Since March 31, 2015, there has been no
material adverse change in the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole.
(f)    No Litigation. Except as disclosed in the Borrower’s Annual Report on
Form 10-K for the fiscal year ended March 31, 2015, Form 10-Q for the fiscal
quarter ended June 30, 2015 and Form 10-Q for the fiscal quarter ended September
30, 2015 and except as set forth on Schedule IV, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting it
or any of its Subsidiaries as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (except as disclosed on Schedule IV).
(g)    Margin Regulations. It is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of

54





--------------------------------------------------------------------------------




any Loans and no part of any obligations covered by a Letter of Credit will be
used for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock. No proceeds of any Loan and no part of any obligations
covered by a Letter of Credit will be used for any purpose that violates
Regulation U, Regulation T or Regulation X of the Board as in effect on the date
or dates of such Loan and such use of proceeds or such Letter of Credit. The
Borrower is, and after applying the proceeds of each Loan will be, in compliance
with its obligations under Section 2.01(b).
(h)    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940 (as amended to date) (except that for
purposes of this representation, the term “Subsidiary” shall not include any
investment company a majority of which is owned by the Borrower or one of its
Affiliates as a result of the initial seed capital contributed by the Borrower
or such Affiliate to such investment company in exchange for its shares).
(i)    Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of it to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, it represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and that actual results may differ materially from such
information.
(j)    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of FASB
Accounting Standards Codification Topic 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
US$10,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of FASB Accounting Standards Codification
Topic 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than US$10,000,000 the fair market value
of the assets of all such underfunded Plans.
(k)    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to promote compliance by
the Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions, and the

55





--------------------------------------------------------------------------------




Borrower, its Subsidiaries, and to the knowledge of the Borrower, their
respective officers and employees and its directors are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the Borrower, any Subsidiary, or to the knowledge of the Borrower, any of their
respective directors, officers or employees is a Sanctioned Person. No Borrowing
or Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.
ARTICLE V    

Covenants
SECTION 5.01.    Affirmative Covenants. So long as any principal of or interest
on any Loan or Reimbursement Obligation or any other amount payable under the
Loan Documents shall remain unpaid or any Lender shall have any Commitment or
Letter of Credit Exposure hereunder or any Letter of Credit shall remain
outstanding hereunder, the Borrower covenants and agrees that, unless the
Majority Lenders shall otherwise consent in writing:
(a)    Existence; Conduct of Business. It will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its corporate
and legal existence and (ii) except to the extent that failure to do so could
reasonably be expected to have a Material Adverse Effect, the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any transaction expressly
permitted under Section 5.02(c).
(b)    Reporting Requirements. It will furnish to the Lenders:
(i)    within 90 days after the end of each of its fiscal years, its audited
Consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such Consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a Consolidated basis in
accordance with GAAP consistently applied;
(ii)    within 45 days after the end of each of the first three fiscal quarters
of each of its fiscal years, its Consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods

56





--------------------------------------------------------------------------------




of (or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a Consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
(iii)    concurrently with any delivery of financial statements under clause (i)
or (ii) above, a certificate of a Financial Officer of the Borrower
(x) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (y) setting forth reasonably detailed calculations
demonstrating compliance with Section 5.03 and (z) stating whether any material
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 4.01(e) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate (and if there has been a change to GAAP
that has the effect of treating any lease as a capital lease as described in the
first proviso of Section 1.03, attaching financial statements and other
documents required under this Agreement or as reasonably requested by the
Administrative Agent setting forth a reconciliation between calculations of the
requirements under Section 5.03 or any other financial item set forth herein
made before and after giving effect to such change);
(iv)    promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower with the SEC, or any Governmental Authority succeeding to any or all of
the functions of the SEC, or with any national securities exchange, or
distributed by it to its shareholders generally, as the case may be;
(v)    promptly after a Rating Level Change, written notice thereof; and
(vi)    promptly upon written request by the Administrative Agent on behalf of
any Lender, such other information regarding the operations, business affairs
and financial condition of the Borrower or any of its Subsidiaries, or
compliance with the terms of this Agreement or for purposes of ensuring
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, as such Lender may reasonably request in writing.
(c)    Compliance with Laws. It will, and will cause each of its Subsidiaries
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including ERISA and all applicable
Environmental Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. It will maintain in effect and enforce policies and procedures designed
to

57





--------------------------------------------------------------------------------




promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.
(d)    Payment Obligations. It will, and will cause each of its Subsidiaries to,
pay all of its Tax liabilities and material governmental obligations, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect,
before the same shall become delinquent or in default, except where the validity
or amount thereof is being contested in good faith by appropriate proceedings
and it or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.
(e)    Maintenance of Properties; Insurance. It will, and will cause each of its
Significant Subsidiaries to, (i) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (ii) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
(f)    Books and Records; Visitation and Inspection Rights. It will, and will
cause each of its Subsidiaries to, keep proper books of record and account as
are necessary to prepare Consolidated financial statements in accordance with
GAAP, in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. It will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested, but in each case subject to and in accordance with all applicable
laws of any Governmental Authority and such confidentiality measures relating
thereto as the Borrower may reasonably require.
(g)    Notices of Material Events. It will furnish to the Administrative Agent
and each Lender prompt written notice of the following:
(i)    the occurrence of any Default;
(ii)    the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting it that, if
adversely determined and there exists a reasonable possibility of such adverse
determination, could reasonably be expected to result in a Material Adverse
Effect;
(iii)    the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be

58





--------------------------------------------------------------------------------




expected to result in liability in an aggregate amount exceeding US$10,000,000;
and
(iv)    any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this subsection shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
(h)    Use of Proceeds and Letters of Credit. It will use the proceeds of the
Loans and the Letters of Credit in accordance with Section 2.01(b); provided
that neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any such proceeds.
SECTION 5.02.    Negative Covenants. So long as any principal of or interest on
any Loan or Reimbursement Obligation or any other amount payable under the Loan
Documents shall remain unpaid or any Lender shall have any Commitment or Letter
of Credit Exposure hereunder or any Letter of Credit shall remain outstanding
hereunder, the Borrower covenants and agrees that, unless the Majority Lenders
shall otherwise consent in writing:
(a)    Subsidiary Indebtedness. The Borrower will not permit any Significant
Subsidiary to incur, create, assume or permit to exist any Indebtedness, except:
(i)    Indebtedness created under the Loan Documents;
(ii)    Indebtedness of any Subsidiary to the Borrower or to any other
Subsidiary; provided that such Indebtedness shall not have been transferred to
any Person other than the Borrower or any other Subsidiary;
(iii)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement;
(iv)    Indebtedness of any Subsidiary existing on the date hereof and set forth
on Schedule III, and any extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;

59





--------------------------------------------------------------------------------




(v)    Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary; provided that (x) such Indebtedness
exists at the time such Person becomes a Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Subsidiary (or such merger or
consolidation) or such assets being acquired and (y) neither the Borrower nor
any Subsidiary (other than such Person or the Subsidiary with which such Person
is merged or consolidated or that so assumes such Person’s Indebtedness) shall
Guarantee or otherwise become liable for the payment of such Indebtedness;
(vi)    Indebtedness incurred in connection with any Permitted Recourse
Financing Transactions, provided that the aggregate principal amount of such
Indebtedness shall not exceed US$250,000,000 at any time outstanding;
(vii)    Indebtedness incurred in connection with any Permitted True Sale
Transactions by Permitted Purchasers, provided that the aggregate principal
amount of all Indebtedness of all such Permitted Purchasers incurred in
connection with such true sale transactions shall not exceed US$250,000,000 at
any time outstanding;
(viii)    Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit or similar facilities entered into in the ordinary course of
business and not in support of borrowed money (including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation
claims);
(ix)    Guarantees incurred in respect of Indebtedness of any other Subsidiary
that is permitted to be incurred under this Agreement;
(x)    Indebtedness in respect of non-speculative Hedging Agreements;
(xi)    Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business; and
(xii)    other Indebtedness in the aggregate principal amount not exceeding at
any time the greater of US$400,000,000 and 5% of the stockholders’ equity of the
Borrower as of the last day of the most recent fiscal quarter for which the
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(b)(i) or (ii).

60





--------------------------------------------------------------------------------




(b)    Liens. It will not, nor will permit any of its Significant Subsidiaries
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(i)    Permitted Encumbrances;
(ii)    any Lien on any property or asset of the Borrower or any of its
Significant Subsidiaries existing on the date hereof and set forth in Schedule
II; provided that (x) such Lien shall not apply to any other property or asset
of the Borrower or any of its Significant Subsidiaries and (y) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(iii)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Significant Subsidiaries or existing on
any property or asset of any Person that becomes a Significant Subsidiary after
the date hereof prior to the time such Person becomes a Significant Subsidiary;
provided that (x) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Significant Subsidiary, as the
case may be, (y) such Lien shall not apply to any other property or assets of
the Borrower or any of its Significant Subsidiaries and (z) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Significant Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(iv)    any Lien on any property or asset of the Borrower or any of its
Significant Subsidiaries arising in connection with a Permitted Transaction;
(v)    any Lien (x) in favor of the Administrative Agent for the benefit of the
Issuing Lenders and the Lenders on any Cash Collateral Account created pursuant
to Section 2.16(l) or (y) created to cash collateralize any Letter of Credit or
otherwise to eliminate the risk of the Issuing Lenders pursuant to
Section 2.17(c); and
(vi)    Liens on properties or assets of the Significant Subsidiaries of the
Borrower (not otherwise permitted by clauses (i) through (v) above) securing
obligations in an aggregate amount not exceeding (as to all Significant
Subsidiaries of the Borrower) US$200,000,000 at any one time outstanding.
(c)    Mergers, Consolidations, Sales of Assets, Etc. It will not merge into or
consolidate with any other Person, or permit any other Person to merge into

61





--------------------------------------------------------------------------------




or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired), or liquidate or
dissolve; provided that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation.
(d)    Transactions with Affiliates. It will not, nor will it permit any of its
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (i) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties and (ii) transactions between or
among the Borrower and its Subsidiaries or between or among any Subsidiaries not
involving any other Affiliate.
(e)    Use of Proceeds. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions or (C) in any manner that would result in the
violation of any Sanctions applicable to the Borrower or any of its
Subsidiaries.
SECTION 5.03.    Financial Covenants. (a) Maximum Leverage Ratio. The Borrower
will not permit the Leverage Ratio to exceed 3.00:1.0 at any time.
(b)    Minimum Interest Coverage Ratio. The Borrower will not permit the
Interest Coverage Ratio for any period of four consecutive fiscal quarters to be
less than 4.0:1.0.
ARTICLE VI    

Events of Default
SECTION 6.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise required
hereunder;

62





--------------------------------------------------------------------------------




(b)    the Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation or any fee or any other amount (other than principal) payable by the
Borrower under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(a)(i) (solely with respect to the Borrower’s
existence), 5.02 or 5.03;
(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section, and such failure shall continue unremedied for a
period of 30 days after written notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);
(f)    the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this subsection (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed or

63





--------------------------------------------------------------------------------




unstayed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)    the Borrower or any of its Significant Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    the Borrower or any of its Significant Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)    one or more final judgments for the payment of money in an aggregate
amount in excess of US$75,000,000 shall be entered against the Borrower or any
if its Significant Subsidiaries and the same shall remain undischarged for a
period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any such Subsidiary to enforce any such
judgment;
(l)    an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
(m)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower, and
(iii) require the deposit of cash collateral in respect of Letter of Credit
Exposure as provided in Section 2.16(l), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of

64





--------------------------------------------------------------------------------




any event with respect to the Borrower described in clause (h) or (i) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
ARTICLE VII    

The Administrative Agent
SECTION 7.01.    Appointment and Authority. Each of the Lenders and the Issuing
Lenders hereby irrevocably appoints Citibank and its successors to act on its
behalf as the Administrative Agent under and in connection with the Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Issuing Lenders and the Lenders and the
Borrower shall have no rights as a third party beneficiary of any of such
provisions.
SECTION 7.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender or an Issuing Lender as any other Lender or Issuing Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Lenders.
SECTION 7.03.    Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or to exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may

65





--------------------------------------------------------------------------------




expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and
(iii)    shall not, except as expressly set forth in the Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower, any Subsidiary or any of its other
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.01) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender or an Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
SECTION 7.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan or the issuance of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts

66





--------------------------------------------------------------------------------




selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 7.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers under any Loan Document
by or through any one or more sub‑agents appointed by the Administrative Agent.
The Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
SECTION 7.06.    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a nationally recognized bank with an office
in New York, New York or an Affiliate of any such bank with an office in New
York, New York. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that if the Administrative Agent shall notify the
Borrower, the Issuing Lenders and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Lender directly,
until such time as the Majority Lenders appoint a successor Administrative Agent
as provided for above in this subsection. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations under the Loan
Documents (if not already discharged therefrom as provided above in this
subsection). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation, the provisions of this Article and
Section 8.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
SECTION 7.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges and agrees that the extensions

67





--------------------------------------------------------------------------------




of credit made hereunder are commercial loans and not securities. Each Lender
further acknowledges and represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States Securities Laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon any Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 7.08.    No Other Duties; Etc. Anything herein to the contrary
notwithstanding, no Person listed on the cover page hereof as Joint
Documentation Agent shall have any powers, duties or responsibilities under any
of the Loan Documents, except in its capacity, as a Lender or an Issuing Lender
hereunder.
ARTICLE VIII    

Miscellaneous
SECTION 8.01.    Amendments; Etc. No amendment, waiver or other modification of,
or any consent to any departure by the Borrower from, this Agreement or any
provision thereof, shall be effective unless the same shall be in writing and
signed by the Borrower and the Majority Lenders, and such amendment, waiver,
modification or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that (a) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, (i) such amendment
does not adversely affect the rights of any Lender or (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Majority Lenders
stating that the Majority Lenders object to such amendment and (b) no amendment,
waiver, modification or consent shall, unless in writing and signed by all
Lenders affected thereby (A) increase the Commitment of any Lender, increase the
Letter of Credit Limit or subject any Lender to any additional obligations,
(B) reduce the principal of or interest on any Loan or Reimbursement Obligation
or any fees or other amounts payable hereunder (other than the Administrative
Agent’s fee referred to in Section 2.03), (C) postpone any date fixed for, or
waive or excuse, any payment of principal of or interest on any Loan or
Reimbursement Obligation or any fees or other amounts payable hereunder (other
than the Administrative Agent’s fee referred to in Section 2.03) or the
expiration of the Commitments, (D) change Section 2.11 in any manner that would
alter the pro rata sharing of payments required thereby, (E) change the
percentage

68





--------------------------------------------------------------------------------




of the Commitments or of the aggregate unpaid principal amount of the Loans and
Reimbursement Obligations, or the number of Lenders, which shall be required for
the Lenders or any of them to take any action hereunder or (F) change any
provision of this Section 8.01 (it being agreed that all Lenders shall be deemed
affected by any matter described in clauses (D) through (E)); provided, however,
that (x) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under any Loan
Document and (y) no such amendment, waiver or consent shall, unless in writing
and signed by the affected Issuing Lender in addition to the Lenders required
above to take such action, affect the rights and obligations of such Issuing
Lender hereunder and under any of the other Loan Documents. This Agreement, the
Notes and the Fee Letter constitute the entire agreement of the parties hereto
and thereto with respect to the subject matter hereof and thereof.
SECTION 8.02.    Notices; Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsections (b) and (c) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:
(i)    if to the Borrower:
Legg Mason, Inc.
100 International Drive
Baltimore, Maryland 21202
Attention: Chief Financial Officer
Telephone No.: 410-454-2935
Facsimile No.: 410-454-2986


(ii)    if to the Administrative Agent:
Citibank, N.A.
1615 Brett Road
New Castle, DE 19720
Attn: Agency Operations
Telephone: (302) 894-6010
Fax: (646) 274-5080
Email: glagentofficeops@citi.com; and


(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire;


provided that any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto. Except as provided in subsection (d) below, notices sent by hand or
overnight courier service, or mailed by

69





--------------------------------------------------------------------------------




certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient), except that notices and communications to the Administrative
Agent pursuant to Article II or VII shall not be effective until received by the
Administrative Agent. Notices delivered through electronic communications to the
extent provided in subsections (b) and (c) below, shall be effective as provided
in said subsections (b) and (c).
(b)    The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (ii) provides
notice of any Default or Event of Default under this Agreement or (iii) is
required to be delivered to satisfy any condition precedent to the occurrence of
the Closing Date and/or any Borrowing or issuance of any Letter of Credit (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citi.com. In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in the Loan Documents but only to the extent requested by the Administrative
Agent.
(c)    The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders and the Issuing Lenders by posting the
Communications on Debt Domain or a substantially similar electronic transmission
system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR, ANY
LENDER, ANY ISSUING LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF SUCH OBLIGOR’S OR THE

70





--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(d)    The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (i) to
provide to the Administrative Agent in writing (including by electronic
communication), promptly after the date of this Agreement, an e-mail address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such e-mail address.
(e)    Nothing herein shall prejudice the right of the Administrative Agent, any
Issuing Lender or any Lender to give any notice or other communication pursuant
to any Loan Document in any other manner specified in such Loan Document.
SECTION 8.03.    No Waiver; Remedies; Setoff. (a) No failure on the part of any
Lender, any Issuing Lender or the Administrative Agent to exercise, and no delay
in exercising, any right hereunder or under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
(b)    If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender or any such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of such now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
Issuing Lender irrespective of whether or not such Lender or such Issuing Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or such Issuing Lender different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, each Issuing Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Lender or their respective
Affiliates may have. Each Lender and each Issuing Lender agrees to notify the
Borrower and the

71





--------------------------------------------------------------------------------




Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
SECTION 8.04.    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent, any Issuing Lender or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Lender or any Lender) in connection with the enforcement or, during the
continuance of an Event of Default, protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made and Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans and Letters of
Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender, each Lender and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the arrangement and the
syndication of the credit facilities provided for therein, the preparation,
execution, delivery and administration of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by

72





--------------------------------------------------------------------------------




final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 8.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent, any Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent or such Issuing Lender in connection with such capacity.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its Commitment Percentage at the time (or most recently in effect).
(d)    Waiver of Consequential Damages; Etc. To the fullest extent permitted by
applicable law, each party hereto agrees that it will not assert, and hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages are found in a final nonappealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnitee’s gross negligence or willful misconduct or breach in bad faith
of its obligations under this Agreement or the other Loan Documents.
(e)    Payments. All amounts due under this Section shall be payable not later
than 10 days after demand therefor.
SECTION 8.05.    Binding Effect; Successors and Assigns. This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Lender that such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective

73





--------------------------------------------------------------------------------




successors and permitted assigns (including any Affiliate of an Issuing Lender
that issues a Letter of Credit), except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.
SECTION 8.06.    Assignments and Participations. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, each Issuing Lender, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
the aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof from the Administrative Agent;

74





--------------------------------------------------------------------------------




(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;
(iii)    any assignment of a Commitment must be approved (each such approval not
to be unreasonably withheld or delayed) by (x) the Administrative Agent, unless
the proposed assignee is itself a Lender, an Affiliate of a Lender or an
Approved Fund, (y) each Issuing Lender, if such assignment would increase the
obligation of the proposed assignee to participate in exposure under one or more
Letters of Credit (whether or not outstanding) and (z) the Borrower, unless (A)
the proposed assignee is itself a Lender, an Affiliate of a Lender or an
Approved Fund or (B) an Event of Default has occurred and is continuing;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof from the Administrative Agent; and
(iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the Assignment Date specified
in each Assignment and Assumption (an “Assignment Date”), the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12 and 8.04 with respect to facts
and circumstances occurring prior to such Assignment Date. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address specified in Section 8.02 a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of, and stated interest on, the Loans and Reimbursement
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be

75





--------------------------------------------------------------------------------




conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent or any Issuing Lender, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, each Issuing Lender and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 8.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.15 (subject to the requirements and
limitations therein, including the requirements under Sections 2.13(f) and
2.13(g) (it being understood and agreed that the documentation required under
Sections 2.13(f) and 2.13(g) shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of
Section 8.03(b) as though it were a Lender; provided such Participant agrees to
be subject to Section 2.11 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or except to the Borrower upon request. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,

76





--------------------------------------------------------------------------------




the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
If a Foreign Lender sells a participating interest to a Participant which seeks
to obtain the benefits of Section 2.13, then such Lender shall promptly provide
the Borrower and the Administrative Agent with documentation reflecting the
portion of its Commitment and/or Loans sold pursuant to such participating
interest on a properly completed and duly executed Internal Revenue Service Form
W-8IMY (or any successor or substitute form) with any required attachments and
the portion of its Commitment and/or Loans retained on a properly completed or
duly executed forms or statements as required pursuant to Sections 2.13(f) and
2.13(g).
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.12, 2.13 or 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 8.07.    Governing Law; Jurisdiction; Etc. (a) Governing Law. This
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.
(b)    Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to any Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that

77





--------------------------------------------------------------------------------




it may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to any Loan Document in any court referred to in
subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Service of Process. The Borrower agrees that service of process in any
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
CT Corporation System (the “Process Agent”) as agent for the Borrower in New
York, New York for service of process at its address at 111 Eighth Avenue, New
York, New York 10011, or at such other address of which the Administrative Agent
shall have been notified in writing by the Borrower; provided that, if the
Process Agent ceases to act as the Borrower’s agent for service of process, the
Borrower will, by an instrument reasonably satisfactory to the Administrative
Agent, appoint another Person (subject to the approval of the Administrative
Agent) in the Borough of Manhattan, New York, New York to act as the Borrower’s
agent for service of process. Each other party hereto irrevocably consents to
service of process in the manner provided for notices in Section 8.02. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
SECTION 8.08.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 8.09.    Counterparts; Integration; Effectiveness; Execution. (a) This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic means (including .pdf) shall be effective as
delivery of an original executed counterpart thereof.
(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping

78





--------------------------------------------------------------------------------




system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
SECTION 8.10.    Survival. The provisions of Sections 2.12, 2.13, 2.15 and 8.04
and Article VII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
addition, all covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to any Loan Document shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans or issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Lender or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.
SECTION 8.11.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 8.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, service providers, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory

79





--------------------------------------------------------------------------------




authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under any Loan Document or any
action or proceeding relating to any Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the prior written consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Issuing Lender or any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Lender or
any Lender on a non-confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 8.13.    Material Non-Public Information. (a) EACH LENDER ACKNOWLEDGES
THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS SUBSIDIARIES OR
SECURITIES THEREOF AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS SUBSIDIARIES
OR SECURITIES THEREOF. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN

80





--------------------------------------------------------------------------------




MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 8.14.    Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased by the Administrative Agent with such
other currency on the Business Day immediately preceding the day on which final
judgment is given.
(b)    The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Applicable Creditor
in such currency, the Applicable Creditor, as the case may be, agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).The obligations of the Borrower contained
in this Section 8.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.
SECTION 8.15.    No Fiduciary Relationship. Each Borrower acknowledges that
neither any Lender nor the Administrative Agent has any fiduciary relationship
with, or fiduciary duty to, the Borrower arising out of or in connection with
any Loan Document, and the relationship between the Administrative Agent and the
Lenders, on the one hand, and the Borrower, on the other, in connection herewith
or therewith is solely that of debtor and creditor. This Agreement does not
create a joint venture among the parties.
SECTION 8.16.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 8.17.    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address

81





--------------------------------------------------------------------------------




of the Borrower and other information that will allow such Lender to identify
the Borrower in accordance with the Act.
SECTION 8.18.    Waiver of Break Funding Payments. Each Lender who is also a
Lender under the Existing Credit Agreement hereby consents to waive any rights
to receive any fees payable under Section 2.18 of the Existing Credit Agreement
which are incurred solely as a result of any prepayment of any Eurodollar Rate
Loan (as defined therein) issued under the Existing Credit Agreement made on the
date hereof.

82





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized representatives thereunto duly authorized, as of
the date first above written.
LEGG MASON, INC.,
by
 
 
 
Name:
 
Title:






[SIGNATURE PAGE TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






CITIBANK, N.A., as Administrative Agent, an Issuing Lender and Lender,
by
 
 
 
Name:
 
Title:
































[SIGNATURE PAGE TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




Name of Institution:


 
 
 
 
 
 
 
 
 
by
 
 
 
Name:
 
 
Title:
 
 
 
 
by*
 
 
 
Name:
 
 
Title:



 






















































                                                     


* The second signature block is for the use of those Lenders that require two
signatures.

[SIGNATURE PAGE TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------

SCHEDULE I

LENDERS AND COMMITMENTS


Institution
Commitment


Citibank, N.A.


US$150,000,000


JPMorgan Chase Bank, N.A.
150,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
125,000,000


Royal Bank of Canada
100,000,000


The Bank of New York Mellon
100,000,000


HSBC Bank USA, National Association
75,000,000


Bank of America, N.A.
50,000,000


Credit Agricole Corporate and Investment Bank
50,000,000


Morgan Stanley Bank, N.A.
50,000,000


State Street Bank and Trust Company
50,000,000


Wells Fargo Bank, National Association
50,000,000


Branch Banking and Trust Company
20,000,000


Australia and New Zealand Banking Group Limited
15,000,000


Manufacturers and Traders Trust Company
15,000,000


Total


US$1,000,000,000













--------------------------------------------------------------------------------

SCHEDULE II



EXISTING LIENS


None.








--------------------------------------------------------------------------------

SCHEDULE III



EXISTING SUBSIDIARY INDEBTEDNESS
•
Subsidiary Letters of Credit



 
Entity
Provider
$ Amount
 
LM&CO
Bank of America
$400,000
 
QS Investors Holdings, LLC
HSBC
$307,262
 
QS Investors Holdings, LLC
Bank of America
$55,981.26





•
Subsidiary Long Term Debt



 
Entity
Provider
$ Amount
Maturity
 
Permal Group Revolving LOC
Societe General
$15,000,000*
12/20/2017



* No current outstanding amounts under the Permal Revolving Line of Credit
•
Subsidiary Overdraft



 
Entity
Provider
$ Amount
Maturity
 
Martin Currie Limited
Royal Bank of Scotland
GBP7,351,069
n/a

 


•
Hedging Activity

 
Entity
Net Liability
 
Legg Mason International Holdings Fx Forwards
($6,660,670.66)
 
Legg Mason, Inc. Fx Forwards
($218,265.32)
 
Legg Mason, Inc. Market Hedges
($5,896,440.00)
 
Western Asset Management Fx Forwards
($14,213.75)
 
Western Asset Management Asia Fx Forwards
($17,494.99)









--------------------------------------------------------------------------------

SCHEDULE IV



DISCLOSED MATTERS


None.








--------------------------------------------------------------------------------



EXHIBIT A
[FORM OF] PROMISSORY NOTE
US$ [_________]    [________], 20[__]
    New York, New York


FOR VALUE RECEIVED, LEGG MASON, INC., a Maryland corporation (the “Borrower”),
hereby promises to pay to the order of [NAME OF LENDER] (the “Lender”), at such
of the offices of Citibank, N.A. in New York, New York as shall be notified to
the Borrower from time to time, an aggregate principal amount equal to the US
Dollar Equivalent of [DOLLAR AMOUNT] in the applicable currencies and in
immediately available funds, on December 29, 2020, or such lesser amount at any
time as shall equal the then aggregate outstanding principal amount of Loans by
the Lender under the Credit Agreement referred to below and to pay interest on
the unpaid principal amount hereof, at such office, in like money and funds, for
the period commencing on the date hereof until the principal hereof shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement referred to below.
This Note evidences Loans made by the Lender under the Credit Agreement dated as
of December 29, 2015 (as from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”) among the Borrower, the lenders
party thereto (including the Lender) and Citibank, N.A., as Administrative
Agent. Terms used but not defined in this Note have the respective meanings
assigned to them in the Credit Agreement.
The date, amount, currency, Type, interest rate and Interest Period of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, endorsed by the Lender on the Schedule attached
hereto or any continuation thereof, provided that the failure of the Lender to
make any such recordation (or any error in making any such recordation) or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments hereof upon the terms
and conditions specified therein.
Except as permitted by Section 8.06 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.








--------------------------------------------------------------------------------



This Note shall be governed by, and construed in accordance with, the law of the
State of New York.
LEGG MASON, INC.


By            
    Name:    
    Title:    










--------------------------------------------------------------------------------





SCHEDULE OF LOANS
This Note evidences Loans made under the within-described Credit Agreement to
the Borrower, on the dates, in the principal amounts and of the Types, and
bearing interest at the rates and having the Interest Period set forth below,
subject to the payments and prepayments of principal set forth below:




Principal Amount  
of Loan
Type of  
Loan
Currency  
of Loan
Interest Rate and  
Period
Amount Paid or  
Prepaid
Unpaid Principal  
Amount
Notation  
Made By
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





EXHIBIT B
[FORM OF] NOTICE OF BORROWING
[Date]1 
Citibank, N.A., as Administrative Agent
for the Lenders parties to the Credit
Agreement referred to below
1615 Brett Road
New Castle, Delaware 19720


Attention: Agency Operations


Ladies and Gentlemen:


The undersigned, Legg Mason, Inc. (the “Borrower”), refers to the Credit
Agreement dated as of December 29, 2015 (as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the undersigned, the
Lenders party thereto and Citibank, N.A., as Administrative Agent for said
Lenders, and hereby give you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement, that the undersigned hereby request a Borrowing of Loans
thereunder, and in that connection set forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a)(ii) of
the Credit Agreement:
(i)  The Business Day of the Proposed Borrowing is ___________ __, _____.
(ii)  The Type of Loans initially comprising the Proposed Borrowing is [Base
Rate Loans] [Eurocurrency Loans].2 
(iii)  The aggregate amount and currency of the Proposed Borrowing is
___________.
(iv)  [The initial Interest Period for each Loan made as part of the Proposed
Borrowing is ______ months]3.
1 For Eurocurrency Loans, not later than 11:00 a.m. Local Time on the third
Business Day prior to the Proposed Borrowing. For Base Rate Loans, not later
than 11:00 a.m. Local Time on the Business Day of such Proposed Borrowing.
2 All Borrowings made on the Closing Date must be made as Base Rate Borrowings
unless the Borrower shall have given the notice required for Eurocurrency
Borrowings and provided an indemnity letter extending the benefit of Section
2.15 of the Credit Agreement to Lenders in respect of such Borrowing.
3 For Eurocurrency Loans only. May be one, two, three or six months or, with the
consent of all Lenders, twelve months.








--------------------------------------------------------------------------------



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)  the representations and warranties contained in Section 4.01 (except the
Excluded Representations) are correct in all material respects, before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and
(B)  no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or a Default.
LEGG MASON, INC.


By            
    Name:    
    Title:    










--------------------------------------------------------------------------------





EXHIBIT C
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as from time to
time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:        

2.
Assignee:        

[and is an Affiliate/Approved Fund of [identify Lender]4]

3.
Borrower:    Legg Mason, Inc.





4    Select as applicable.








--------------------------------------------------------------------------------



4.
Administrative Agent:    Citibank, N.A., as the administrative agent under the
Credit Agreement

5.
Credit Agreement:    Credit Agreement dated as of December 29, 2015 among Legg
Mason, Inc., the Lenders party thereto and Citibank, N.A., as Administrative
Agent

6.
Assigned Interest:    

Aggregate Amount of Commitment/‌Loans for all Lenders
Amount of Loan and Commitment Assigned
Percentage Assigned of Commitment/‌Loans
Outstanding Commitment/ Loans
CUSIP Number
US$
US$
        %
 
 



[7.
Trade Date:        ]5 

Assignment Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By:            
    Name:    
    Title:    
ASSIGNEE
[NAME OF ASSIGNEE]


By:            
    Name:    
    Title:    


5     To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.








--------------------------------------------------------------------------------



Consented to and Accepted:

CITIBANK, N.A., as
Administrative Agent


By            
    Name:    
    Title:    




[Consented to:]6

LEGG MASON, INC.


By            
    Name:    
    Title:    


















































6     To be added only if the consent of Legg Mason is required by the terms of
the Credit Agreement.








--------------------------------------------------------------------------------



ANNEX 1
CREDIT AGREEMENT
DATED AS OF DECEMBER 29, 2015 AMONG
LEGG MASON, INC., THE LENDERS PARTY THERETO
AND CITIBANK, N.A., AS ADMINISTRATIVE AGENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.
1.1  Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.  Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Assignment Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with








--------------------------------------------------------------------------------



their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.  Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Assignment Date and to the Assignee for
amounts which have accrued from and after the Assignment Date.
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission (including .pdf) shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.








--------------------------------------------------------------------------------





EXHIBIT D-1
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of December 29, 2015
(as from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), among Legg Mason, Inc., a Maryland corporation (the
“Borrower”), Citibank, N.A., as Administrative Agent, and each lender from time
to time party thereto.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]

By:            
    Name:    
    Title:    

Date: ________ __, 20[ ]










--------------------------------------------------------------------------------





EXHIBIT D-2
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of December 29, 2015
(as from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), among Legg Mason, Inc., a Maryland corporation (the
“Borrower”), Citibank, N.A., as Administrative Agent, and each lender from time
to time party thereto.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]

By:            
    Name:    
    Title:    

Date: ________ __, 20[ ]










--------------------------------------------------------------------------------





EXHIBIT D-3
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of December 29, 2015
(as from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), among Legg Mason, Inc., a Maryland corporation (the
“Borrower”), Citibank, N.A., as Administrative Agent, and each lender from time
to time party thereto.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or (ii) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.








--------------------------------------------------------------------------------



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]

By:            
    Name:    
    Title:    

Date: ________ __, 20[ ]










--------------------------------------------------------------------------------





EXHIBIT D-4
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of December 29, 2015
(as from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), among Legg Mason, Inc., a Maryland corporation (the
“Borrower”), Citibank, N.A., as Administrative Agent, and each lender from time
to time party thereto.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.








--------------------------------------------------------------------------------



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]

By:            
    Name:    
    Title:    

Date: ________ __, 20[ ]










--------------------------------------------------------------------------------



EXHIBIT E
[FORM OF] NOTICE OF LETTER OF CREDIT ISSUANCE
[Date]7 
Citibank, N.A., as Administrative Agent
for the Lenders parties to the Credit
Agreement referred to below
1615 Brett Road
New Castle, Delaware 19720


Ladies and Gentlemen:
We refer to the Credit Agreement dated as of December 29, 2015 (as from time to
time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein having the same respective meanings
herein), among the undersigned, the lenders party thereto and Citibank, N.A., as
Administrative Agent, and hereby give you notice pursuant to Section 2.16(a) of
the Credit Agreement that we hereby request the issuance of a letter of credit
(the “Letter of Credit”) as follows:
 
(i)
Issuing Lender:
 
 
 
 
(ii)
Date of Issuance:8
 
 
 
 
(iii)
Amount:9
 
 
 
 
(iv)
LC Expiration Date:10
 
 
 
 
(v)
Beneficiary:
 
 
 
 
(vi)
Transactions/Obligations Supported:
 
 
 











7 This notice is required to be delivered five Business Days prior to the
requested date of issuance.
8 Provide the date upon which such Letter of Credit is to be issued. Such date
must be a Business Day.
9 Must be denominated in US Dollars and in an amount not less than US$1,000,000.
The total Revolving Exposure shall not at any time exceed the aggregate
Commitments. The portion of the Letter of Credit Exposure attributable to
Letters of Credit issued by the applicable Issuing Lender shall not exceed the
Letter of Credit Commitment of such Issuing Lender. The aggregate face amount of
all Letters of Credit outstanding at any time shall not exceed the Letter of
Credit Limit.
10 The expiration date of any Letter of Credit may not extend beyond the earlier
of the date five Business Days prior to the Commitment Termination Date and
twelve months following the issuance of such Letter of Credit.








--------------------------------------------------------------------------------



Very truly yours,

LEGG MASON, INC.


By:            
    Name:    
    Title:    








